EXHIBIT 10.2

STANDARD OFFICE LEASE - GROSS

AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION

 

1. Basic Lease Provisions (“Basic Lease Provision”)

 

  1.1 Parties: This Lease, dated, for reference purposes only September 20, 2012
is made by and between Bayland Corporation, a California Corporation (herein
called “Lessor”) and Inphi Corporation, a Delaware Corporation, doing business
under the name of Inphi Corporation (“Lessee”).

 

  1.2

Premises: Suite Number(s) 300 and 301 on the 3rd floor consisting of
approximately28,957 rentable square feet, more or less, as defined in paragraph
2 and as shown on Exhibit “A” hereto (the “Premises”).

 

  1.3 Building: Commonly described as being located at 2953 Bunker Hill Lane in
the City of Santa Clara County of Santa Clara State of California, as described
in paragraph 2.

 

  1.4 Use: subject to paragraph 6. General Office, research & development,
engineering labs and all other legally related uses.

1.5 Term: Sixty-Three (63) months commencing the later of (a) December 15, 2012
or, (b) upon substantial completion of Lessor’s Work (as defined in the Work
Letter) (“Commencement Date”) and ending on the last day of the month following
the sixty-three (63)-month period, as defined in paragraph 3. Lessee will have a
minimum of ten (10) days preceding the Commencement Date for the purpose of
preparing the Premises for Lessee’s occupancy. Lessee shall not be charged rent
during this early access period.

1.6 Base Rent: Fifty Thousand Six Hundred Seventy-Four and 75/100 Dollars
($50,674.75) per month, payable on the 1st day of each month, per paragraph 4.1.

 

  1.7 Base Rent Increase: The monthly Base Rent payable under paragraph 1.6
above shall be adjusted as follows:

 

Month 01

   $ 0.00 per month, fully serviced

Month 02

   $50,674.75 per month, fully serviced

Month 03

   $ 0.00 per month, fully serviced

Month 04

   $50,674.75 per month, fully serviced

Month 05

   $ 0.00 per month, fully serviced

Month 06-15

   $50,674.75 per month, fully serviced

Month 16-27    

   $52,122.60 per month, fully serviced

Month 28-39

   $53,570.45 per month, fully serviced

Month 40-51

   $55,018.30 per month, fully serviced

Month 52-63

   $56,466.15 per month, fully serviced

1.8 Rent Paid Upon Execution: Fifty Thousand Six Hundred Seventy-Four and 75/100
Dollars ($50,674.75) for Second Month’s Base Rent.

1.9 Security Deposit: Fifty Six Thousand Four Hundred Sixty-Six and 15/100
Dollars ($56,466.15).

1.10 Lessee’s Share of Operating Expense Increase: 24.71% as defined in
paragraph 4.2.

1.11 Base Year: 2013.

 

2. Premises, Parking and Common Areas.

2.1 Premises: The Premises are a portion of a building, herein sometimes
referred to as the “Building” identified in paragraph 1.3 of the Basic Lease
Provisions. “Building” shall include adjacent parking structures used in
connection therewith. The Premises, the Building, the Common Areas, the land
upon which the same are located, along with all other buildings and improvements
thereon or thereunder, are herein collectively referred to as the “Office
Building Project”. Lessor hereby leases to Lessee and Lessee leases from Lessor
for the term, at the rental, and upon all of the conditions set forth herein,
the real property referred to in the Basic Lease Provisions, paragraph 1.2 and
outlined on the Floor Plan attached hereto and marked as Exhibit A, as the
“Premises”, including rights to the Common Areas as hereinafter specified.

2.2 Vehicle Parking: Subject to the rules and regulations attached hereto, and
as established by Lessor from time to time, Lessee shall be entitled to rent and
use 116 parking spaces in the Office Building Project.

2.2.1 If Lessee commits, permits or allows any of the prohibited activities
described in the Lease or the rules then in effect, then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove or tow away the vehicle involved and charge the cost to Lessee,
which cost shall be immediately payable upon demand by Lessor.

2.2.2 There will be no additional charge for such parking rights during the Term
or any extension term.

2.3 Common Areas - Definitions. The term “Common Areas” is defined as all areas
and facilities outside the Premises and within the exterior boundary line of the
Office Building Project that are provided and designated by the Lessor from time
to time for the general non-exclusive use of Lessor, Lessee and of other lessees
of the Office Building Project and their respective employees, suppliers,
shippers, customers and invitees, including but not limited to common entrances,
lobbies, corridors, stairways and stairwells, public restrooms, elevators,
escalators, parking areas to the extent not otherwise prohibited by this Lease,
loading and unloading areas, trash areas, roadways, sidewalks, walkways,
parkways, ramps, driveways, landscaped areas and decorative walls.

2.4 Common Areas - Rules and Regulations. Lessee agrees to abide by and conform
to the rules and regulations attached hereto as Exhibit B with respect to the
Office Building Project and Common Areas, and to cause its employees, suppliers,
shippers, customers and invitees to so abide and conform. Lessor or such other
person(s) as Lessor may appoint shall have the exclusive control and management
of the Common Areas and shall have the right, from time to time, to modify,
amend and enforce said rules and regulations. Lessor shall not be responsible to
Lessee for the noncompliance with said rules and regulations by other lessees,
their agents, employees and invitees of the Office Building Project.

2.5 Common Areas - Changes. Lessor shall have the right, in Lessor’s sole
discretion, from time to time:

(a) To make changes to the Building interior and exterior and Common Areas,
including, without limitation, changes in the location, size, shape, number, and
appearance thereof, including but not limited to the lobbies, windows,
stairways, air shafts, elevators, escalators, restrooms, driveways, entrances,
parking spaces, parking areas, loading and unloading areas, ingress, egress,
direction of traffic, decorative walls, landscaped areas and walkways; provided,
however, Lessor shall at all time provide the parking facilities required by
applicable law;

(b) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;

(c) To designate other land and improvement outside the boundaries of the Office
Building Project to be a part of the Common Areas, provided that such other land
and improvements have a reasonable and functional relationship to the Office
Building Project;

(d) To add additional buildings and improvements to the Common Areas;

(e) To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Office Building Project, or any portion thereof;

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

PAGE 1



--------------------------------------------------------------------------------

(f) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and Office Building Project as Lessor may, in the
exercise of sound business judgment deem to be appropriate.

Lessor shall not adversely affect Lessee’s occupancy of or access to the
Premises in connection with Lessor’s changes and activities under this Paragraph
2.5.

 

3. Term.

3.1 Term. The Term and Commencement Date of this Lease shall be as specified in
paragraph 1.5 of the Basic Lease Provisions.

3.2 Delay in Possession. If for any reason Lessor cannot deliver possession of
the Premises to Lessee on the target commencement date of December 15, 2012, and
subject to paragraph 3.2.2, Lessor shall not be subject to any liability
therefor, nor shall such failure affect the validity of the Lease or the
obligations of Lessee hereunder or extend the term hereof; but, in such case,
Lessee shall not be obligated to pay rent or perform any other obligation of
Lessee under the terms of this Lease, except as may be otherwise provided in
this Lease, until possession of the Premises is tendered to Lessee, as
hereinafter defined; provided, however, that if Lessor shall not have delivered
possession of the Premises by February 15, 2013 (“Outside Delivery Date”), as
the same may be extended under the terms of a Work Letter executed by Lessor and
Lessee, Lessee may, at Lessee’s option, by notice in writing to Lessor within
ten (10) business days thereafter, cancel this Lease, in which event the parties
shall be discharged from all obligations hereunder; and provided further, that
if such written notice by Lessee is not received by Lessor within said ten
(10)-business day period, Lessee’s right to cancel this Lease hereunder shall
terminate and be of no further force or effect.

3.2.1 Possession Tendered - Defined. Possession of the premises shall be deemed
tendered to Lessee (“Tender of Possession”) when (1) the improvements to be
provided by Lessor under this Lease are substantially completed, (2) the
Building utilities are ready for use in the Premises, (3) Lessee has reasonable
access to the Premises, and (4) ten (10) days shall have expired following
advance written notice to Lessee of the occurrence of the matters described in
(1), (2) and (3), above of this paragraph 3.2.1.

3.2.2 Delay Caused by Lessee. There shall be no abatement of rent, and the
Outside Delivery Date from and after which Lessee’s right to cancel this Lease
accrues under paragraph 3.2 shall be deemed extended, to the extent of any
delays caused by acts of Lessee, Lessee’s agents, employees and contractors.

3.3 Early Possession. If Lessee occupies the Premises prior to said Commencement
Date for the purpose of conducting business, such occupancy shall be subject to
all provisions of this Lease, such occupancy shall not change the termination
date, and Lessee shall pay rent for such occupancy. Notwithstanding the
foregoing, Lessee shall have the right to occupy, and conduct business in, that
certain portion of the Premises identified as “existing lab” in Exhibit A (the
“Lab Space”) prior to the Commencement Date, as soon as such occupancy is
possible without interfering with Lessor’s construction of Lessor’s Work, and
all of the terms and conditions of this Lease shall apply to such early
occupancy; provided, however, Lessee shall not pay any rent during such period
of early occupancy of the Lab Space. Lessee shall not interfere with the
construction of Lessor’s Work during such early occupancy of the Lab Space or
cause any delay in the construction of Lessor’s Work, and any such delay shall
extend the date by which Lessor is required to deliver the Premises and the
Outside Delivery Date. Lessee shall be solely responsible for any losses or
damages caused by such early occupancy of the Lab Space.

 

4. Rent.

4.1 Base Rent. Subject to adjustment as provided in paragraph 1.7, and except as
may be otherwise expressly provided in this Lease, Lessee shall pay to Lessor
the Base Rent for the Premises set forth in paragraph 1.6 of the Basic Lease
Provisions. Rent for any period during the term hereof which is for less than
one month shall be prorated based upon the actual number of days of the calendar
month involved. Rent shall be payable in lawful money of the United States to
Lessor at the address stated herein to such other persons or at such other
places as Lessor may designate in writing.

4.2 Operating Expense Increase. Lessee shall pay to Lessor during the term
hereof, in addition to the Base Rent, Lessee’s Share, as hereinafter defined, of
the amount by which all Operating Expenses, as hereinafter defined, for each
Comparison year exceeds the amount of all Operating Expenses for the Base Year,
such excess being hereinafter referred to as the “Operating Expense Increase”,
in accordance with the following provisions:

(a) “Lessee’s Share” is defined, for purposes of this Lease, as the percentage
set forth in paragraph 1.10 of the Basic Lease Provisions, which percentage has
been determined by dividing the approximate square footage of the Premises by
the total approximate square footage of the rentable space contained in the
Office Building Project. It is understood and agreed that the square footage
figures set forth in the Basic Lease Provisions are approximations which Lessor
and Lessee agree are reasonable and shall not be subject to revision except in
connection with an actual change in the size of the Premises or a change in the
space available for lease in the Office Building Project.

(b) “Base Year” is defined as the calendar year in which the Lease commences or
as more specifically defined in paragraph 1.11.

(c) “Comparison Year” is defined as each calendar year during the term of this
Lease subsequent to the Base Year; provided, however, Lessee shall have no
obligation to pay a share of the Operating Expense Increase applicable to the
first twelve (12) months of the Lease Term (other than such as are mandated by a
governmental authority, as to which government mandated expenses Lessee shall
pay Lessee’s Share, notwithstanding they occur during the first twelve
(12) months). Lessee’s Share of the Operating Expense Increase for the first and
last Comparison Years of the Lease Term shall be prorated according to that
portion of such Comparison Year as to which Lessee is responsible for a share of
such increase.

(d) “Operating Expenses” is defined, for purposes of this Lease, to include all
costs, if any incurred by Lessor in the exercise of its reasonable discretion,
as determined by standard accounting practices and calculated assuming a 95%
building occupancy, for:

(i) The operation, repair, maintenance, and replacement, in neat, clean, safe,
good order and condition, of the Office Building Project, including but not
limited to, the following:

(aa) The Common Areas, including their surfaces, coverings, decorative items,
carpets, drapes and window coverings, and including parking areas, loading and
unloading areas, trash areas, roadways, sidewalks, walkways, stairways,
parkways, driveways, landscaped areas, striping, bumpers, irrigation systems,
Common Area lighting facilities, building exteriors and roofs, fences and gates;

(bb) All heating, air conditioning, plumbing, electrical systems, life safety
equipment, telecommunication and other equipment used in common by, or for the
benefit of, lessees or occupants of the Office Building Project, including
elevators and escalators, Lessee directories, fire detection systems including
sprinkler system maintenance and repair.

(ii) Trash disposal, janitorial and security services;

(iii) Any other service to be provided by Lessor that is elsewhere in this Lease
stated to be an “Operating Expense”;

(iv) The cost of the premiums for the liability and property insurance policies
to be maintained by Lessor under paragraph 8 hereof;

(v) The amount of the real property taxes to be paid by Lessor under paragraph
10.1 hereof;

(vi) The cost of water, sewer, gas, electricity, and other publicly mandated
services to the Office Building Project;

(vii) Labor, salaries and applicable fringe benefits and costs, materials,
supplies and tools, used in maintaining and/or cleaning the Office Building
Project and accounting and a management fee attributable to the operation of the
Office Building Project;

(viii) Replacing and/or adding improvements mandated by any governmental agency
and any repairs or removals necessitated thereby amortized over its useful life
according to Federal income tax regulations or guidelines for depreciation
thereof (including interest on the unamortized balance as is then reasonable in
the judgment of Lessor’s accountants);

(ix) Replacements of equipment or improvements that have a useful life for
depreciation purposes according to Federal income tax guidelines of seven
(7) years or less, as amortized over such life.

(x) Amortization of capital improvements made to the Project by Lessor which are
designed to improve the operating efficiency of the Project.

(e) Operating Expenses shall not include the costs of replacements of equipment
or improvements that have a useful life for Federal income tax purposes in
excess of seven (7) years unless it is of the type described in paragraph
4.2(d)(viii) and 4.2(d)(x), in which case their cost shall be included as above
provided.

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

PAGE 2



--------------------------------------------------------------------------------

(f) Operating Expenses shall not include any expenses paid by any lessee
directly to third parties, or as to which Lessor is otherwise reimbursed by any
third party, other Lessee, or by insurance proceeds. Notwithstanding anything to
the contrary in the definition of Operating Expenses and Taxes set forth in this
Lease, Operating Expenses shall not include the following, except to the extent
specifically permitted by a specific exception to the following:

(i) Any ground lease rental;

(ii) Rentals for items (except when needed in connection with normal repairs and
maintenance of permanent systems) which if purchased, rather than rented, would
constitute a capital item (“Capital Item”) (excluding, however, equipment not
affixed to the Building which is used in providing janitorial or similar
services);

(iii) Costs, including permit, license and inspection costs, incurred with
respect to the installation of tenants’ or other occupants’ improvements in the
Building or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for tenants or other occupants of the Building;

(iv) Depreciation, amortization and interest payments, except as provided herein
and except on materials, tools, supplies and vendor-type equipment purchased by
Lessor to enable Lessor to supply services Lessor might otherwise contract for
with a third party where such depreciation, amortization and interest payments
would otherwise have been included in the charge for such third party’s
services, all as determined in accordance with generally accepted accounting
principles, consistently applied, and when depreciation or amortization is
permitted or required, the item shall be amortized over its reasonably
anticipated useful life;

(v) Marketing costs including, without limitation, leasing commissions,
attorneys’ fees in connection with the negotiation and preparation of letters,
deal memos, letters of intent, leases, subleases and/or assignments, space
planning costs, and other costs and expenses incurred in connection with lease,
sublease and/or assignment negotiations and transactions with present or
prospective tenants or other occupants of the Building;

(vi) Expenses in connection with services or other benefits which are not
offered to Lessee or for which Lessee is charged for directly but which are
provided to another tenant or occupant of the Building;

(vii) Costs incurred by Lessor due to the violation by Lessor or any tenant of
the terms and conditions of any lease of space in the Building or the Office
Building Project;

(viii) Overhead and profit increment paid to Lessor or to subsidiaries or
affiliates of Lessor for goods and/or services in or to the Building to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(ix) Interest, principal, points and fees on debts or amortization on any
mortgage or mortgages or any other debt instrument encumbering the Building or
the Office Building Project;

(xii) Lessor’s general corporate overhead and general and administrative
expenses, to the extent that they are not related to the Building or the
Project;

(xiii) Any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Lessor or in the parking garage of the
Building or wherever Lessee is granted its parking privileges and/or all fees
paid to any parking facility operator (on or off Office Building Project);

(xiv) Rentals and other related expenses incurred in leasing HVAC systems,
elevators or other equipment ordinarily considered to be Capital Items, except
for (1) expenses in connection with making minor repairs on or keeping Building
Systems in operation while minor repairs are being made, and (2) costs of
equipment not affixed to the Building which is used in providing janitorial or
similar services;

(xv) Advertising and promotional expenditures, and costs of signs in or on the
Building identifying the owner of the Building or other tenants’ signs;

(xvi) The cost of any electric power used by any tenant in the Building in
excess of the Building-standard amount, or electric power costs for which any
tenant directly contracts with the local public service company or of which any
tenant is separately metered or submetered and pays Lessor directly; provided,
however, that if any tenant in the Building contracts directly for electric
power service or is separately metered or submetered during any portion of the
relevant period, the total electric power costs for the Building shall be
“grossed up” to reflect what those costs would have been had each tenant in the
Building used the Building-standard amount of electric power;

(xvii) Services and utilities provided, taxes attributable to, and costs
incurred in connection with the operation of the retail and restaurant
operations in the Building, except to the extent the square footage of such
operations are included in the rentable square feet of the Building and do not
exceed the services, utility and tax costs which would have been incurred had
the retail and/or restaurant space been used for general office purposes;

(xviii) Costs incurred in connection with upgrading the Building to comply with
disability, life, fire and safety codes, ordinances, statutes, or other laws in
effect prior to the Commencement Date, including, without limitation, the ADA,
including penalties or damages incurred due to such non-compliance;

(xix) Tax penalties incurred as a result of Lessor’s negligence, inability or
unwillingness to make payments and/or to file any tax or informational returns
when due;

(xx) Costs for which Lessor has been compensated by a management fee, and any
overall management fees in excess of those overall management fees which are
normally and customarily charged by comparable landlords of Comparable Buildings
(as defined below);

(xxi) Costs arising from the negligence or fault of other tenants or Lessor or
its agents, or any vendors, contractors, or providers of materials or services
selected, hired or engaged by Lessor or its agents including, without
limitation, the selection of Building materials;

(xxii) Notwithstanding any contrary provision of the Lease, including, without
limitation, any provision relating to capital expenditures, any and all costs
arising from the presence of hazardous materials or substances (as defined by
Applicable Laws in effect on the date the Lease is executed) in or about the
Premises, the Building or the Office Building Project (including, without
limitation, hazardous substances in the ground water or soil), not placed in the
Premises, the Building or the Office Building Project by Lessee);

(xxiii) Costs arising from Lessor’s charitable or political contributions;

(xxiv) Costs arising from latent defects in the base, shell or core of the
Building or improvements installed by Lessor or repair thereof;

(xxv) Costs arising from any voluntary special assessment on the Building or the
Office Building Project by any transit district authority or any other
governmental entity having the authority to impose such assessment;

(xxvi) Costs for sculpture, paintings or other objects of art, except for
replacements of existing art;

(xxvii) Costs (including in connection therewith all attorneys’ fees and costs
of settlement judgments and payments in lieu thereof) arising from claims,
disputes or potential disputes in connection with potential or actual claims
litigation or arbitrations pertaining to Lessor and/or the Building and/or the
Office Building Project;

(xxviii) Costs associated with the operation of the business of the partnership
or entity which constitutes Lessor as the same are distinguished from the costs
of operation of the Building, including partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of Lessee may be in issue), costs of selling, syndicating, financing,
mortgaging or hypothecating any of Lessor’s interest in the Building, costs of
any disputes between Lessor and its employees (if any) not engaged in Building
operation, disputes of Lessor with Building management, or outside fees paid in
connection with disputes with other tenants;

(xxix) Costs of any “tap fees” or any sewer or water connection fees for the
benefit of any particular tenant in the Building;

(xxx) Any expenses incurred by Lessor for use of any portions of the Building to
accommodate events including, but not limited to shows, promotions, kiosks,
displays, filming, photography, private events or parties, ceremonies, and
advertising beyond the normal expenses otherwise attributable to providing
Building services, such as lighting and HVAC to such public portions of the
Building in normal Building operations during standard Building hours of
operation;

(xxxi) Any entertainment, dining or travel expenses for any purpose;

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

PAGE 3



--------------------------------------------------------------------------------

(xxxii) Any flowers, gifts, balloons, etc. provided to any entity whatsoever, to
include, but not limited to, Lessee, other tenants, employees, vendors,
contractors, prospective tenants and agents;

(xxxiii) Any “validated” parking for any entity;

(xxxiv) Any “finders fees”, brokerage commissions, job placement costs or job
advertising cost, other than with respect to a receptionist or secretary in the
Building office, once per year;

(xxxv) Any “above-standard” cleaning, including, but not limited to construction
cleanup or special cleanings associated with parties/events and specific tenant
requirements in excess of service provided to Lessee, including related trash
collection, removal, hauling and dumping;

(xxxvi) The cost of any magazine, newspaper, trade or other subscriptions;

(xxxvii) The cost of any training or incentive programs, other than for tenant
life safety information services;

(xxxviii) The cost of any “tenant relations” parties, events or promotion not
consented to by an authorized representative of Lessee in writing;

(xxxix) “In-house” legal and/or accounting fees; and

(xxxl) Any other expenses which, in accordance with generally accepted
accounting principles, consistently applied, would not normally be treated as
Operating Expenses by comparable landlords of Comparable Buildings.

(g) Lessee’s Share of Operating Expense Increase shall be payable by Lessee
within ten (10) business days after a reasonably detailed statement of actual
expenses is presented to Lessee by Lessor. At Lessor’s option, however, an
amount may be estimated by Lessor from time to time in advance of Lessee’s Share
of the Operating Expense Increase for any Comparison Year, and the same shall be
payable monthly or quarterly, as Lessor shall designate, during each Comparison
Year of the Lease term, on the same day as the Base Rent is due hereunder. In
the event that Lessee pays Lessor’s estimate of Lessee’s Share of Operating
Expense Increase as aforesaid, Lessor shall deliver to Lessee within sixty
(60) days after the expiration of each Comparison Year a reasonably detailed
statement showing Lessee’s Share of the actual Operating Expense Increase
incurred during such year. If Lessee fails to give any notice of objection
within 180 days following Lessee’s receipt of a final statement, Lessee shall be
deemed to have approved such statement and shall not have any audit right
pursuant to Paragraph 4.2(h) with respect to such statement. If Lessee’s
payments under this paragraph 4.2(g) during said Comparison Year exceed Lessee’s
Share as indicated on said statement, Lessee shall be entitled to credit the
amount of such overpayment against Lessee’s Share of Operating Expense Increase
next falling due. If Lessee’s payments under this paragraph during said
Comparison Year were less than Lessee’s Share as indicated on said statement,
Lessee shall pay to Lessor the amount of the deficiency within ten (10) business
days after delivery by Lessor to Lessee of said statement. Lessor and Lessee
shall forthwith adjust between them by cash payment any balance determined to
exist with respect to that portion of the last Comparison year for which Lessee
is responsible as to Operating Expense Increase, notwithstanding that the Lease
term may have terminated before the end of such Comparison Year. In the event
that Lessor fails to deliver a final detailed statement of actual expenses for
the last year of the Term within six (6) months following the expiration of the
Lease, Lessor shall be deemed to have waived its right to recover any
underpayments of Operating Expenses from Lessee, and Lessee shall have no
obligation to pay such amounts.

(h) In the event of any dispute regarding the amount due as Lessee’s Share of
Operating Expense Increase and/or the amount due as Operating Expenses pursuant
this Paragraph 4.2, Lessee shall have the right, after reasonable notice and at
reasonable times, to inspect and photocopy Lessor’s accounting records at
Lessor’s office. If, after such inspection and photocopying, Lessee continues to
dispute the amount of Lessee’s Share of Operating Expense Increase, Lessee, or
an agent designated by Lessee, shall be entitled to audit and/or review Lessor’s
records to determine the proper amount of Lessee’s Share of Operating Expense
Increase. If such audit or review reveals that Lessor has overcharged Lessee,
then within ten (10) business days after the results of such audit are made
available to Lessor, Lessor shall reimburse Lessee the amount of such
overcharge. If the audit reveals that Lessee was undercharged, then within five
(5) business days after the results of the audit are made available to Lessee,
Lessee shall reimburse Lessor the amount of such undercharge plus interest
thereon at the Interest Rate. If Lessor desires to contest such audit results,
Lessor may do so by submitting the results of the audit to arbitration within
ten (10) business days of receipt of the results of the audit, and the
arbitration shall be final and binding upon Lessor and Lessee. Lessee agrees to
pay the cost of such audit, provided that if the audit reveals that Lessor’s
determination of Lessee’s Pro Rata Share of Common Area Costs as set forth in
any detailed statement of actual expenses sent to Lessee was in error in
Lessor’s favor by more than five percent (5%), Lessor shall pay the cost of such
audit.

4.3 Rent Increase. At the times set forth in paragraph 1.7 of the Basic Lease
Provisions, the monthly Base Rent payable under paragraph 4.1 of this Lease
shall be adjusted.

5. Security Deposit. Lessee shall deposit with Lessor, upon receipt of the
Termination Agreement (as defined below), the security deposit set forth in
paragraph 1.9 of the Basic Lease Provisions as security for Lessee’s faithful
performance of Lessee’s obligations hereunder. If Lessee fails to pay rent or
other charges due hereunder, or otherwise defaults with respect to any provision
of this lease, Lessor may use, apply or retain all or any portion of said
deposit for the payment of any rent or other charge in default for the payment
of any other sum to which Lessor may become obligated by reason of Lessee’s
default, or to compensate Lessor for any loss or damage which Lessor may suffer
thereby. If Lessor so uses or applies all or any portion of said deposit, Lessee
shall within ten (10) days after written demand therefor deposit cash with
Lessor in an amount sufficient to restore said deposit to the full amount then
required of Lessee. Lessee’s failure to do so shall, at Lessor’s option, be a
material breach of this Lease. Lessor shall not be required to keep said
security deposit separate from its general accounts. The security deposit, or so
much thereof as has not heretofore been applied by Lessor, shall be returned,
without payment of interest or other increment for its use, to Lessee (or, at
Lessor’s option, to the last assignee, if any of Lessee’s interest hereunder) at
the expiration of the term hereof, and after Lessee has vacated the Premises. No
trust relationship is created herein between Lessor and Lessee with respect to
said Security Deposit.

 

6. Use.

6.1 Use. The Premises shall be used and occupied only for the purpose set forth
in paragraph 1.4 of the Basic Lease Provisions or any other use which is
reasonably comparable to that use and for no other purpose.

6.2 Compliance with Law.

(a) Lessor warrants to Lessee that the Premises, in the state existing on the
date that the Lease term commences, but without regard to alterations or
improvements made by Lessee or the use for which Lessee will occupy the
Premises, does not violate any covenants or restrictions of record, or any
applicable building code, regulation or ordinance in effect on such Lease term
Commencement Date. In the event it is determined that this warranty has been
violated, then it shall be the obligation of the Lessor, after written notice
from Lessee, to promptly, at Lessor’s sole cost and expense, rectify any such
violation.

(b) Except as provided in paragraph 6.2(a) Lessee shall, at Lessee’s expense,
promptly comply with all applicable statutes, ordinances, rules, regulations,
orders, covenants and restrictions of record, and requirements of any fire
insurance underwriters or rating bureaus, now in effect or which may hereafter
come into effect, whether or not they reflect a change in policy from that now
existing, during the term or any part of the term hereof, relating in any manner
to the Premises and the occupation and use by Lessee of the Premises. Lessee
shall conduct its business in a lawful manner and shall not use or permit the
use of the Premises or the Common Areas in any manner that will tend to create
waste or a nuisance or shall tend to disturb other occupants of the Office
Building Project.

6.3 Conditions of Premises. (See Paragraph 53)

(a) Lessor shall deliver the Premises to Lessee in a clean condition on the
Lease Commencement Date (unless Lessee is already in possession) and Lessor
warrants to Lessee that the plumbing, lighting, air conditioning, and heating
system in the Premises shall be in good operating condition. In the event that
it is determined that this warranty has been violated, then it shall be the
obligation of Lessor, after receipt of written notice from Lessee setting forth
with specificity the nature of the violation, to promptly, at Lessor’s sole
cost, rectify such violation.

(b) Except as otherwise provided in this Lease, Lessee hereby accepts the
Premises and the Office Building Project in their condition existing as of the
Lease Commencement Date or the date that Lessee takes possession of the
Premises, whichever is earlier, subject to all applicable zoning, municipal,
county and state laws, ordinances and regulations governing and regulating the
use of the Premises, and any easements, covenants or restrictions of record, and
accepts this Lease subject thereto and to all matters disclosed thereby and by
any exhibits attached hereto. Lessee acknowledges that it has satisfied itself
by its own independent investigation that the Premises are suitable for its
intended use, and that neither Lessor nor Lessor’s agent(s) has made any
representation or warranty as to the present or future suitability of the
Premises, Common Areas, or Office Building Project for the conduct of Lessee’s
business.

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

PAGE 4



--------------------------------------------------------------------------------

6.4 Hazardous Substances.

(a) Reportable Uses Require Consent. The term “Hazardous Substances” as used in
this Lease shall mean any product, substance, chemical, material or waste whose
presence, nature, quantity and/or intensity of existence, use, manufacture,
disposal, transportation, spill, release or effect, either by itself or in
combination with other materials expected to be on the Premises, which requires,
or may hereafter require, notification, investigation or remediation under any
Laws or which is now or hereafter defined, listed or regulated by any
governmental authority as a “hazardous waste”, “extremely hazardous waste”,
“solid waste”, “toxic substance”, “hazardous substance”, “hazardous material” or
“regulated substance”, or otherwise regulated under any Applicable Requirements.
Hazardous Substance shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, crude oil or any products or by-products thereof. Lessee
shall not engage in any activity in or about the Premises which constitutes a
Reportable Use (as hereinafter defined) of Hazardous Substances without the
express written consent of Lessor and compliance shall comply in a timely manner
(at Lessee’s sole cost and expense) with all Applicable Requirements (as defined
in Paragraph 6.3) relating to Lessee’s use of Hazardous Substances on the
premises. “Reportable Use” shall mean (i) the installation or use of any above
or below ground storage tank, (ii) the generation, possession, storage, use,
transportation, or disposal of a Hazardous Substance that requires a permit
from, or with respect to which a report, notice, registration or business plan
is required to be filed with, any governmental authority, and (iii) the presence
in, on or about the Premises of a Hazardous Substance with respect to which any
Applicable Laws require that a notice be given to persons entering or occupying
the Premises or neighboring properties. Notwithstanding the foregoing, Lessee
may, without Lessor’s prior consent, but upon notice to Lessor and in compliance
with all Applicable Requirements, use any ordinary and customary materials
reasonably required to be used by Lessee in the normal course of the Permitted
Use, so long as such use is not a Reportable Use and does not expose the
Premises or neighboring properties to any meaningful risk of contamination or
damage or expose Lessor to any liability therefor. In addition, Lessor may (but
without any obligation to do so) condition its consent to any Reportable Use of
any Hazardous Substance by Lessee upon Lessee’s giving Lessor such additional
assurances as Lessor, in its reasonable discretion, deems necessary to protect
itself, the premises and the Office Building Project against damage,
contamination or injury and/or liability therefor, including but not limited to
the installation (and, at Lessor’s option, removal on or before Lease expiration
or earlier termination) of reasonable necessary protective modifications to the
Premises (such as concrete encasements)and/or the deposit of an additional
Security Deposit under Paragraph 5 hereof.

(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises or the Building, other than as previously consented to by Lessor,
Lessee shall promptly give Lessor written notice thereof, together with a copy
of any statement, report, notice, registration, application, permit, business
plan, license, claim, action, or proceeding given to, or received from, any
governmental authority or private party concerning the presence, spill, release,
discharge of, or exposure to, such Hazardous Substance including but not limited
to all such documents as may be involved in any Reportable Use involving the
Premises. Lessee shall not cause or permit any Hazardous Substance to be spilled
or released in, on, under or about the Premises (including, without limitation,
through the plumbing or sanitary sewer system.) Notwithstanding the foregoing,
Lessee shall have no obligation to monitor, report or prevent the migration of
Hazardous Substances from neighboring properties to the Premises or the
Building.

(c) Indemnification. Lessee shall indemnify, protect, defend and hold Lessor,
its agents, employees, lenders and ground lessor, if any, harmless from and
against any and all damages, liabilities, judgments, costs, claims, liens,
expenses, penalties, loss of permits and reasonable attorneys’ and consultants’
fees arising out of or involving any Hazardous Substance brought onto the
premises by or for Lessee or by anyone under Lessee’s control. Lessee’s
obligations under this Paragraph 6.2(c) shall include, but not be limited to,
the effects of any contamination created or caused by Lessee, and the cost of
investigation (including consultant’s and attorney’s fees and testing), removal,
remediation, restoration and/or abatement thereof, or of any contamination
therein involved, and shall survive the expiration or earlier termination of
this Lease. Lessor shall indemnify, protect, defend and hold Lessee, its agents,
employees, lenders and ground lessor, if any, harmless from and against any and
all damages, liabilities, judgments, costs, claims, liens, expenses, penalties,
loss of permits and reasonable attorneys’ and consultants’ fees arising out of
or involving (i) any Hazardous Substance caused by Lessor’s gross negligence or
willful misconduct, or (ii) any Hazardous Substance in existence as of the
Commencement Date. Lessor’s obligations under this Paragraph 6.2(c) shall
include, but not be limited to, the effects of any contamination or injury to
person or property created or caused by Lessor, and the cost of investigation
(including consultant’s and attorney’s fees and testing), removal, remediation,
restoration and/or abatement thereof, or of any contamination therein involved,
and shall survive the expiration or earlier termination of this Lease. No
termination, cancellation or release agreement entered into by Lessor and Lessee
shall release each party from its respective obligations under this Lease with
respect to Hazardous Substances.

(d) Lessor Responsibilities. Lessor shall comply with all applicable laws and
regulations governing Hazardous Substances.

 

7. Maintenance, Repairs, Alterations and Common Area Services.

         7.1 Lessor’s Obligations. Lessor shall keep the Office Building
Project, including the Premises, interior and exterior walls, roof, and common
areas, and the equipment whether used exclusively for the Premises or in common
with other premises, in good condition and repair; provided, however, Lessor
shall not be obligated to paint, repair or replace wall coverings, or to repair
or replace any improvements that are not ordinarily a part of the Building or
are above then Building standards. Except as provided in paragraph 9.5, there
shall be no abatement of rent or liability of Lessee on account of any injury or
interference with Lessee’s business with respect to any improvements,
alterations or repairs made by Lessor to the Office Building Project or any part
thereof, Lessee expressly waives the benefits of any statute now or hereafter in
effect which would otherwise afford Lessee the right to make repairs at Lessor’s
expense or to terminate this Lease because of Lessor’s failure to keep the
Premises in good order, condition and repair.

7.2 Lessee’s Obligations.

(a) Notwithstanding Lessor’s obligation to keep the Premises in good condition
and repair, Lessee shall be responsible for payment of the cost thereof to
Lessor as additional rent for that portion of the cost of any maintenance and
repair of the Premises, or any equipment (wherever located) that serves only
Lessee or the Premises, to the extent such cost is attributable to causes beyond
normal wear and tear or casualty. Lessee shall be responsible for the cost of
painting, repairing or replacing wall coverings, and to repair or replace any
Premises improvements that are not ordinarily a part of the Building or that are
above then Building standards. Lessor may, at its option, upon reasonable
notice, elect to have Lessee perform any particular such maintenance or repairs
the cost of which is otherwise Lessee’s responsibility hereunder.

(b) On the last day of the term hereof, or on any sooner termination, Lessee
shall surrender the Premises to Lessor in substantially the same condition as
received, ordinary wear and tear and casualty excepted, clean and free of
debris. Any damage or deterioration of the Premises shall not be deemed ordinary
wear and tear if the same could have been prevented by good maintenance
practices by Lessee. Lessee shall repair any damage to the Premises occasioned
by the installation or removal of Lessee’s trade fixtures, alterations,
furnishings and equipment. Except as otherwise stated in this Lease, Lessee
shall leave the air lines, power panels, electrical distribution systems,
lighting, fixtures, air conditioning, window coverings, wall coverings, carpets,
wall paneling, ceiling and plumbing on the Premises and in good operating
condition.

7.3 Alterations and Additions.

(a) Lessee shall not, without Lessor’s prior written consent make any
alterations, improvements, additions, Utility Installations or repairs in, on or
about the Premises, or the Office Building Project. As used in this paragraph
7.3 the term “Utility Installation” shall mean carpeting, window and wall
coverings, power panels, electrical distribution systems, lighting fixtures, air
conditioning, plumbing, and telephone and telecommunication wiring and
equipment. At the expiration of the term, Lessor may require the removal of any
or all said alterations, improvements, additions or Utility Installations, and
the restoration of the Premises and the Office Building Project to their prior
condition, at Lessee’s expense. Should Lessor permit Lessee to make its own
alterations, improvements, additions or Utility Installations, Lessee shall use
only such contractor as has been expressly approved by Lessor, and Lessor may
require Lessee to provide Lessor, at Lessee’s sole cost and expense, a lien and
completion bond in an amount equal to one and one-half times the estimated costs
of such improvements, to insure Lessor against any liability for mechanic’s and
materialmen’s liens and to insure completion of the work. Should Lessee make any
alterations, improvements, additions or Utility Installations without the prior
approval of Lessor, or use a contractor not expressly approved by Lessor, Lessor
may, at any time during the term of this Lease, require that Lessee remove any
part or all of the same.

(b) Any alterations, improvements, additions or Utility Installations in or
about the Premises or the Office Building Project that Lessee shall desire to
make shall be presented to Lessor in written form, with proposed detailed plans.
If Lessor shall give its consent to

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

PAGE 5



--------------------------------------------------------------------------------

Lessee’s making such alteration, improvement, addition or Utility Installation,
the consent shall be deemed conditioned upon Lessee acquiring a permit to do so
from the applicable governmental agencies, furnishing a copy thereof to Lessor
prior to the commencement of the work, and compliance by Lessee with all
conditions of said permit in a prompt and expeditious manner.

(c) Lessee shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Lessee at or for use in the Premises,
which claims are or may be secured by any mechanic’s or materialmen’s lien
against the Premises, the Building or the Office Building Project, or any
interest therein. At Lessor’s option, such payment shall be made directly to the
contractor performing such work. An administration fee equal to three percent
(3%) of the total cost of Lessee’s charges may be added for Lessor’s reasonable
overhead. Lessor shall not charge any administration fee for the initial tenant
improvements, including Lessee’s alternate costs as reflected in Gidel & Kocal
Bid dated 08/14/12 as Exhibit C1; provided, however, in no event shall any
administration fee be charged for minor, cosmetic improvements or any
improvements that cost less than $25,000.00.

(d) Lessee shall give Lessor not less than ten (10) days notice prior to the
commencement of any work in the Premises by Lessee, and Lessor shall have the
right to post notices of non-responsibility in or on the Premises or the
Building as provided by law. If Lessee shall, in good faith, contest the
validity of any such lien, claim or demand, then Lessee shall, at its sole
expense defend itself and Lessor against the same and shall pay and satisfy any
such adverse judgment that may be rendered thereon before the enforcement
thereof against the Lessor or the Premises, the Building or the Office Building
Project, upon the condition that if Lessor shall require, Lessee shall furnish
to Lessor a surety bond satisfactory to Lessor in an amount equal to such
contested lien claim or demand indemnifying Lessor against liability for the
same and holding the Premises, the Building and the Office Building Project free
from the effect of such lien or claim. In addition, Lessor may require Lessee to
pay Lessor’s reasonable attorneys fees and costs in participating in such action
if Lessor shall decide it is to Lessor’s best interest so to do.

(e) All alterations, improvements, additions and Utility Installations (whether
or not such Utility Installations constitute trade fixtures of Lessee), which
may be made to the Premises by Lessee, including but not limited to, floor
coverings, panelings, doors, drapes, built-ins, moldings, sound attenuation, and
lighting and telephone or communication systems, conduit, wiring and outlets,
shall be made and done in a good and workmanlike manner and of good and
sufficient quality and materials and shall be the property of Lessor and remain
upon and be surrendered with the Premises at the expiration of the Lease term,
unless Lessor requires their removal pursuant to paragraph 7.3(a). Provided
Lessee is not in default, not withstanding the provisions of this paragraph
7.3(e), Lessee’s personal property and equipment, other than that, which is
affixed to the Premises so that it cannot be removed without material damage to
the Premises or the Building, and other than Utility Installations, shall remain
the property of Lessee and may be removed by Lessee subject to the provisions of
paragraph 7.2.

(f) Lessee shall provide Lessor with as-built plans and specifications for any
alterations, improvements, additions or Utility Installations.

(g) Lessee may make nonstructural alterations to the interior of the Premises
costing less than Twenty-Five Thousand and No/100ths Dollars ($25,000.00) per
occurrence without obtaining prior written consent of Lessor, however, said
alterations shall not involve the building systems (including HVAC and
electrical systems). Lessor shall have the right to approve Lessee’s contractor,
which approval shall not be unreasonably withheld, conditioned or delayed by
Lessor. All alterations, whether or not they require Lessor’s approval, must
conform to current building codes and be permitted by the City of Santa Clara
municipal building department. Lessor shall elect in writing, at the time of
Lessee’s request, to either require Lessee to remove the proposed alterations,
additions or changes or to allow Lessee to surrender the proposed alterations,
additions or changes upon expiration or earlier termination of the term of the
Lease. In the event that Lessor fails to make any election concurrently with its
approval of any alterations, Lessor shall be deemed to have waived its right to
require removal thereof at the expiration of the Lease.

7.4 Utility Additions. Lessor reserves the right to install new or additional
utility facilities throughout the Office Building Project for the benefit of
Lessor or Lessee, or any other lessee of the Office Building Project, including,
but not by way of limitation, such utilities as plumbing, electrical systems,
communication systems, and fire protection and detection systems, so long as
such installations do not unreasonably interfere with Lessee’s use of the
Premises.

 

8. Insurance; Indemnity.

8.1 Liability Insurance - Lessee. Lessee shall, at Lessee’s expense, obtain and
keep in force during the term of this Lease a policy of Comprehensive General
Liability insurance utilizing an Insurance Services Office standard form with
Broad Form General Liability Endorsement (GL0404), or equivalent, in an amount
of not less than $1,000,000.00 per occurrence of bodily injury and property
damage combined and shall insure Lessee with Lessor as an additional insured
against liability arising out of the use, occupancy or maintenance of the
Premises. Compliance with the above requirement shall not, however, limit the
liability of Lessee hereunder. All such insurance policies shall name Lessor as
a named insured thereunder.



8.2 Liability Insurance - Lessor. Lessor shall obtain and keep in force during
the term of this Lease a policy of Combined Single Limit Bodily Injury and Broad
Form Property Damage Insurance, plus coverage against such other risks Lessor
deems advisable from time to time, insuring Lessor, but not Lessee, against
liability arising out of the ownership, use, occupancy or maintenance of the
Office Building Project in an amount not less than $5,000,000.00 per occurrence.

8.3 Property Insurance - Lessee. Lessee shall, at Lessee’s expense, obtain and
keep in force during the term of this Lease for the benefit of Lessee,
replacement cost fire and extended coverage insurance, with vandalism and
malicious mischief, sprinkler leakage and earthquake sprinkler leakage
endorsements, in an amount sufficient to cover not less than 100% of the full
replacement cost, as the same may exist from time to time, of all Lessee’s
personal property, fixtures, equipment and Lessee improvements installed by
Lessee after the Commencement Date.

8.4 Property Insurance - Lessor. Lessor shall obtain and keep in force during
the term of this Lease a policy or policies of insurance covering loss or damage
to the Office Building Project improvements, but not Lessee’s personal property,
fixtures, equipment or Lessee improvements, in the amount of the full
replacement cost thereof, as the same may exist from time to time, utilizing
Insurance Services Office standard form, or equivalent, providing protection
against all perils included within the classification of fire, extended
coverage, vandalism, malicious mischief, plate glass, and such other perils as
Lessor deems advisable or may be required by a lender having a lien on the
Office Building Project. In addition, Lessor shall obtain and keep in force,
during the term of this Lease, a policy of rental value insurance covering a
period of one year, with loss payable to Lessor, which insurance shall also
cover all Operating Expenses for said period. Lessee will not be named in any
such policies carried by Lessor and shall have no right to any proceeds
therefrom. The policies required by these paragraphs 8.2 and 8.4 shall contain
such deductibles as Lessor or the aforesaid lender may reasonably determine. In
the event that the Premises shall suffer an insured loss as defined in paragraph
9.1(f) hereof, the deductible amounts under the applicable insurance policies
shall be deemed an Operating Expense. Lessee shall not do or permit to be done
anything which shall invalidate the insurance policies carried by Lessor. Lessee
shall pay the entirety of any increase in the property insurance premium for the
Office Building Project over what it was immediately prior to the commencement
of the term of this Lease if the increase is specified by Lessor’s insurance
carrier as being caused by the nature of Lessee’s occupancy or any act or
omission of Lessee.

8.5 Insurance Policies. Lessee shall deliver to Lessor copies of liability
insurance policies required under paragraph 8.1 or certificate evidencing the
existence and amounts of such insurance within seven (7) days after the
Commencement Date of this Lease. No such policy shall be cancelable or subject
to reduction of coverage or other modification except after five (5) days prior
written notice from Lessee to Lessor. Lessee shall, at least five (5) days prior
to the expiration of such policies, notify Lessor of renewals thereof.

8.6 Waiver of Subrogation. Lessee and Lessor each hereby release and relieve the
other, and waive their entire right of recovery against the other, for direct or
consequential loss or damage arising out of or incident to the perils covered by
property insurance carried by such party, whether due to the negligence of
Lessor or Lessee or their agents, employees, contractors and/or invitees. All
property insurance policies required under this Lease shall be endorsed to so
provide.

8.7 Indemnity.

(a) Lessee shall indemnify and hold harmless Lessor and its agents, Lessor’s
master or ground lessor, partners and lenders, from and against any and all
claims for damage to the person or property of anyone or any entity arising from
Lessee’s use of the Office Building Project, or from any activity, work or
things done or permitted by Lessee in or about the Premises and shall further
indemnify and hold harmless Lessor from and against any and all claims, costs
and expenses arising from any breach or default in the performance of any
obligation on

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

PAGE 6



--------------------------------------------------------------------------------

Lessee’s part to be performed under the terms of this Lease, or arising from any
act or omission of Lessee, or any of Lessee’s agents, contractors, employees, or
invitees, and from and against all costs, attorney’s fees, expenses and
liabilities incurred by Lessor as the result of any such use, conduct, activity,
work, things done or permitted, breach, default or negligence in or about the
Premises, including but not limited to the defense or pursuit of any claim or
any action or proceeding involved therein; and in case any action or proceeding
be brought against Lessor by reason of any such matter, Lessee upon notice from
Lessor shall defend the same at Lessee’s expense by counsel reasonably
satisfactory to Lessor and Lessor shall reasonably cooperate with Lessee in such
defense. Lessor need not have first paid any such claim in order to be so
indemnified. Lessee, as a material part of the consideration to Lessor, hereby
assumes all risk of damage to property of Lessee or injury to persons, in, upon
or about the Office Building Project arising from any cause and Lessee hereby
waives all claims in respect thereof against Lessor. Notwithstanding the
foregoing, in no event shall Lessee’s indemnity obligations or waiver of claims
apply to any losses arising out of Lessor’s gross negligence or willful
misconduct.

(b) Lessor shall indemnify and hold harmless Lessee and its agents, Lessee’s
master or ground lessor, partners and lenders, from and against any and all
claims for damage to the person or property of anyone or any entity and from and
against all costs, attorney’s fees, expenses and liabilities incurred by Lessee
arising from the gross negligence or willful misconduct of Lessor or its agents,
including but not limited to the defense or pursuit of any claim or any action
or proceeding involved therein; and in case any action or proceeding be brought
against Lessee by reason of any such matter, Lessor upon notice from Lessee
shall defend the same at Lessor’s expense by counsel reasonably satisfactory to
Lessee and Lessee shall reasonably cooperate with Lessor in such defense. Lessee
need not have first paid any such claim in order to be so indemnified.
Notwithstanding the foregoing, in no event shall Lessor’s indemnity obligations
apply to any losses arising out of Lessee’s gross negligence or willful
misconduct.

8.8 Exemption of Lessor from Liability. Lessee hereby agrees that except to the
extent arising out of Lessor’s gross negligence or willful misconduct, Lessor
shall not be liable for injury to Lessee’s business or any loss of income
therefrom or for loss of or damage to the goods, wares, merchandise or other
property of Lessee, Lessee’s employees, invitees, customers, or any other person
in or about the Premises or the Office Building Project, nor shall Lessor be
liable for injury to the person of Lessee, Lessee’s employees, agents or
contracts, whether such damage or injury is caused by or results from theft,
fire, steam, electricity, gas, water or rain, or from the breakage, leakage,
obstruction or other defects of pipes, sprinklers, wires, appliances, plumbing,
air conditioning or lighting fixtures, or from any other cause, whether said
damage or injury results from conditions arising upon the Premises or upon other
portions of the Office Building Project, or from other sources or places, or
from new construction or the repair, alteration or improvement of any part of
the Office Building Project, or of the equipment, fixtures or appurtenances
applicable thereto, and regardless of whether the cause of such damage or injury
or the means of repairing the same is inaccessible, Lessor shall not be liable
for any damages arising from any act or neglect of any other lessee, occupant or
user of the Office Building Project, nor from the failure of Lessor to enforce
the provisions of any other lease of any other lessee of the Office Building
Project.

8.9 No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified in this paragraph 8 are
adequate to cover Lessee’s property or obligations under this Lease.

 

9. Damage or Destruction.

9.1 Definitions.

(a) “Premises Damage” shall mean if the Premises are damaged or destroyed to any
extent.

(b) “Premises Building Partial Damage” shall mean if the Building of which the
Premises are a part is damaged or destroyed to the extent that the cost to
repair is less than fifty percent (50%) of the then Replacement Cost of the
Building.

(c) “Premises Building Total Destruction” shall mean if the Building of which
the Premises are a part is damaged or destroyed to the extent that the cost to
repair is fifty percent (50%) or more of the then Replacement Cost of the
Building.

(d) “Office Building Project Buildings” shall mean all of the building on the
Office Building Project site.

(e) “Office Building Project Buildings Total Destruction” shall mean if the
Office Building Project Buildings are damaged or destroyed to the extent that
the cost of repair is fifty percent (50%) or more of the then Replacement Cost
of the Office Building Project Buildings.

(f) “Insured Loss” shall mean damage or destruction which was caused by an event
required to be covered by the insurance described in paragraph 8. The fact that
an Insured Loss has a deductible amount or the failure of either party to
maintain the required insurance shall not make the loss an uninsured loss.

(g) “Replacement Cost” shall mean the amount of money necessary to be spent in
order to repair or rebuild the damaged area to the condition that existed
immediately prior to the damage occurring, excluding all improvements made by
lessees, other than those installed by Lessor at Lessee’s expenses.

9.2 Premises Damage; Premises Building Partial Damage.

(a) Insured Loss: Subject to the provisions of paragraphs 9.4 and 9.5, if at any
time during the term of this Lease there is damage which is an Insured Loss and
which falls into the classification of either Premises Damage or Premises
Building Partial Damage, then Lessor shall, as soon as reasonably possible and
to the extent the required materials and labor are readily available through
usual commercial channels, at Lessor’s expense, repair such damage (but not
Lessee’s fixtures, equipment or Lessee improvements originally paid for by
Lessee) to its condition existing at the time of the damage, and this Lease
shall continue in full force and effect.

(b) Uninsured Loss: Subject to the provisions of paragraphs 9.4 and 9.5, if at
any time during the term of this Lease there is damage which is not an Insured
Loss and which falls within the classification of Premises Damage or Premises
Building Partial Damage, unless caused by a negligent or willful act of Lessee
(in which event Lessee shall make the repairs at Lessee’s expense), Lessor may
at Lessor’s option either (i) repair such damage as soon as reasonably possible
at Lessor’s expense, in which event this Lease shall continue in full force and
effect, or (ii) give written notice to Lessee within ten (10) days after the
date of the occurrence of such damage of Lessor’s intention to cancel and
terminate this Lease as of the date of the occurrence of such damage, in which
event this Lease shall terminate as of the date of the occurrence of such
damage.

9.3 Premises Building Total Destruction; Office Building Project Total
Destruction. Subject to the provisions of paragraphs 9.4 and 9.5, if at any time
during the term of this Lease there is damage, whether or not it is an Insured
Loss, which falls into the classifications of either (i) Premises Building Total
Destruction, or (ii) Office Building Project Total Destruction, then Lessor may
at Lessor’s option either (I) repair such damage or destruction as soon as
reasonably possible at Lessor’s expense (to the extent the required materials
are readily available through usual commercial channels) to its condition
existing at the time of the damage, but not Lessee’s fixtures, equipment or
Lessee improvements, and this Lease shall continue in full force and effect, or
(ii) give written notice to Lessee within ten (10) days after the date of
occurrence of such damage of Lessor’s intention to cancel and terminate this
Lease, in which case this Lease shall terminate as of the date of the occurrence
of such damage.

9.4 Damage Near End of Term; Lessee Termination Right.

(a) Subject to paragraph 9.4(b), if at any time during the last twelve
(12) months of the term of this Lease there is any damage to the Premises that
adversely affects Lessee’s use of the Premises, as reasonably determined by
Lessee, either party may cancel and terminate this Lease as of the date of
occurrence of such damage by giving written notice to the other party of its
election to do so within thirty (30) days after the date of occurrence of such
damage.

(b) Notwithstanding paragraph 9.4(a), in the event that Lessee has an option to
extend or renew this Lease, and the time within said option may be exercised has
not yet expired, Lessee shall exercise such option, if it is to be exercised at
all, no later than twenty (20) days after the occurrence of an Insured Loss
falling within the classification of Premises Damage during the last twelve
(12) months of the term of this Lease. If Lessee duly exercises such option
during said twenty (20) day period, Lessor shall, at Lessor’s expense, repair
such damage, but not Lessee’s fixtures, equipment or Lessee improvements, as
soon as reasonably possible and this Lease shall continue in full force and
effect. If Lessee fails to exercise such option during said twenty (20) period,
then Lessor may at Lessor’s option terminate and cancel this Lease as of the
expiration of said twenty (20) day period, notwithstanding any term or provision
in the grant of option to the contrary.

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

PAGE 7



--------------------------------------------------------------------------------

(c) In the event of any Premises Damage that adversely affects Lessee’s
occupancy (as reasonably determined by Lessee) and is reasonably estimated to
take more than 120 days to repair, Lessee shall have the right to terminate this
Lease by written notice to Lessor given at any time within twenty (20) days
following the occurrence of such Premises Damages.

9.5 Abatement of Rent; Lessee’s Remedies.

(a) In the event Lessor repairs or restores the Building or Premises pursuant to
the provisions of this paragraph 9, and any part of the Premises are not usable
(including loss of use due to loss of access or essential services), the rent
payable hereunder (including Lessee’s Share of Operating Expense Increase) for
the period during which such damage, repair or restoration continues shall be
abated on a prorata basis to the extent of the Premises rendered unusable by
Lessee. Except for said abatement of rent, if any, Lessee shall have no claim
against Lessor for any damage suffered by reason of any such damage,
destruction, repair or restoration, except to the extent such damage was caused
by Lessor’s gross negligence or willful misconduct.

(b) If Lessor shall be obligated to repair or restore the Premises or the
Building under the provisions of this Paragraph 9 and shall not commence such
repair or restoration within thirty (30) days after such occurrence, or if
Lessor shall not complete the restoration and repair within one hundred twenty
(120) days after such occurrence, Lessee may at Lessee’s option cancel and
terminate this Lease by giving Lessor written notice of Lessee’s election to do
so at any time prior to the commencement or completion, respectively, of such
repair or restoration. In such event this Lease shall terminate as of the date
of such notice.

(c) Lessee agrees to cooperate with Lessor in connection with any such
restoration and repair, including but not limited to the approval and/or
execution of plans and specifications required.

9.6 Termination - Advance Payments. Upon termination of this Lease pursuant to
this paragraph 9, an equitable adjustment shall be made concerning advance rent
and any advance payments made by Lessee to Lessor. Lessor shall, in addition,
return to Lessee so much of Lessee’s security deposit as has not theretofore
been applied by Lessor.

9.7 Waiver. Lessor and Lessee waive the provisions of any statute which relate
to termination of leases when leased property is destroyed and agree that such
event shall be governed by the terms of this Lease.

10. Real Property Taxes.

10.1 Payment of Taxes. Lessor shall pay the real property tax, as defined in
paragraph 10.3, applicable to the Office Building Project subject to
reimbursement by Lessee of Lessee’s Share of such taxes in accordance with the
provisions of paragraph 4.2, except as otherwise provided in paragraph 10.2.

10.2 Additional Improvements. Lessee shall not be responsible for paying any
increase in real property tax specified in the tax assessor’s records and work
sheets as being caused by additional improvements placed upon the Office
Building Project by other lessees or by Lessor for the exclusive enjoyment of
any other lessee. Lessee shall, however, pay to Lessor at the time that
Operating Expenses are payable under paragraph 4.2(c) the entirety of any
increase in real property tax if assessed solely by reason of additional
improvements placed upon the Premises by Lessee or at Lessee’s request.

10.3 Definition of “Real Property Tax”. As used herein, the term “real property
tax” shall include any form of real estate tax or assessment, general, special,
ordinary or extraordinary, and any license fee, commercial rental tax,
improvement bond or bonds, levy or tax (other than inheritance, personal income
or estate taxes) imposed on the Office Building Project or any portion thereof
by any authority having the direct or indirect power to tax, including any city,
county, state or federal government, or any school, agricultural, sanitary,
fire, street drainage or other improvement district thereof, as against any
legal or equitable interest of Lessor in the Office Building Project or in any
portion thereof, as against Lessor’s right to rent or other income therefrom,
and as against Lessor’s business of leasing the Office Building Project. The
term “real property tax” shall also include any tax, fee, levy, assessment or
charge (i) in substitution of, partially or totally, any tax, fee levy,
assessment or charge hereinabove, included within the definition of “real
property tax”, or (ii) the nature of which was hereinbefore included, within the
definition of “real property tax”, or (iii) which is imposed for a service or
right not charged prior to June 1, 1978, or, if previously charged, has been
increased since June 1, 1978, or (iv) which is imposed as a result of a change
in ownership, as defined by applicable local statutes for property tax purposes,
of the Office Building Project or which is imposed by reason of this
transaction, any modification or changes hereto, or any transfers hereof.

10.4 Joint Assessment. If the improvements or property, the taxes for which are
to be paid separately by Lessee under paragraph 10.2 or 10.5 are not separately
assessed, Lessee’s portion of that tax shall be equitably determined by Lessor
from the respective valuations assigned in the assessor’s work sheets or such
other information (which may include the cost of construction) as may be
reasonably available. Lessor’s reasonable determination thereof, in good faith,
shall be conclusive.

10.5 Personal Property Taxes.

(a) Lessee shall pay prior to delinquency all taxes assessed against and levied
upon trade fixtures, furnishings, equipment and all other personal property of
Lessee contained in the Premises or elsewhere.

(b) If any of Lessee’s said personal property shall be assessed with Lessor’s
real property, Lessee shall pay to Lessor the taxes attributable to Lessee
within ten (10) business days after receipt of a written statement setting forth
the taxes applicable to Lessee’s property.

11. Utilities.

11.1 Services Provided by Lessor. Lessor shall provide heating, ventilation, air
conditioning at temperatures necessary for the reasonable comfort of its tenants
and occupants, and janitorial service in accordance with the specifications
attached hereto as Exhibit E, reasonable amounts of electricity for normal
lighting and office machines, water for reasonable and normal drinking and
lavatory use, and replacement light bulbs and/or fluorescent tubes and ballasts
for standard overhead fixtures.

11.2 Services Exclusive to Lessee. Lessee shall pay for all water, gas, heat,
light, power, telephone and other utilities and services specially or
exclusively supplied and/or metered exclusively to the Premises or to Lessee,
together with any taxes thereon. If any such services are not separately metered
to the Premises, Lessee shall pay at Lessor’s option, either Lessee’s Share or a
reasonable proportion to be determined by Lessor of all charges jointly metered
with other premises in the Building.

11.3 Hours of Service. Said services and utilities shall be provided during
generally accepted business days and hours or such other days or hours as may
hereafter be set forth. Utilities and services required at other times shall be
subject to advance request and reimbursement by Lessee to Lessor of the cost
thereof. During the term of the Lease, Lessee’s hours of HVAC operation shall be
7:00 a.m. to 6:00 p.m. Monday through Friday. Further, during the term of the
Lease Lessee shall be entitled to six hundred (600) hours of HVAC afterhours
service per year at the rate of $25.00 per hour. Any HVAC afterhours usage
beyond the six (600) hundred hours per year shall be charged to Lessee at the
rate of $45.00 per hour.

11.4 Excess Usage by Lessee. Lessee shall not make connection to the utilities
except by or through existing outlets and shall not install or use machinery or
equipment in or about the Premises that uses excess water, lighting or power, or
suffer or permit any act that causes extra burden upon the utilities or
services, including but not limited to security services, over standard office
usage for the Office Building Project. Lessor shall require Lessee to reimburse
Lessor for any excess expenses or costs that may arise out of a breach of this
subparagraph by Lessee. Lessor may, in its sole discretion, install at Lessee’s
expense supplemental equipment and/or separate metering applicable to Lessee’s
excess usage or loading.

11.5 Interruptions. There shall be no abatement of rent and Lessor shall not be
liable in any respect whatsoever for the inadequacy, stoppage, interruption or
discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor’s reasonable control or
in cooperation with governmental request or directions.

12. Assignment and Subletting.

12.1 Lessor’s Consent Required. Lessee shall not voluntarily or by operation of
law assign, transfer, mortgage, sublet, or otherwise transfer or encumber all or
any part of Lessee’s interest in the Lease or in the Premises, without Lessor’s
prior written consent, which Lessor shall not unreasonably withhold. Lessor
shall respond to Lessee’s request for consent hereunder within twenty (20) days
of receipt of (i) Lessee’s request, (ii) copy of the proposed sublease or
assignment, and (iii) financial statements for such assignee or sublessee, and
any attempted assignment, transfer, mortgage, encumbrance or subletting without
such consent shall be void. “Transfer” within the meaning of this paragraph 12
shall include the transfer or transfers aggregating: (a) if Lessee is a
corporation, more than twenty-five percent (25%) of the voting

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

PAGE 8



--------------------------------------------------------------------------------

stock of such corporation, or (b) if Lessee is a partnership, more than
twenty-five percent (25%) of the profit and loss participation in such
partnership. In no event shall any public offering of shares of stock on a
national stock exchange or any issuance of stock in connection with raising
capital constitute a Transfer, and no Lessor consent shall be required in
connection therewith.

12.2 Lessee Affiliate. Notwithstanding the provisions of paragraph 12.1 hereof,
Lessee may assign or sublet the Premises, or any portion thereof, without
Lessor’s consent (and Lessor’s recapture right shall not apply), to any
corporation which controls, is controlled by or is under common control with
Lessee, or to any corporation resulting from the merger or consolidation with
Lessee, or to any person or entity which acquires all the assets of Lessee as a
going concern of the business that is being conducted on the Premises, all of
which are referred to as “Lessee Affiliate”; provided that before such
assignment shall be effective, (a) said assignee shall assume, in full, the
obligations of Lessee under this Lease, (b) Lessor shall be given written notice
of such assignment and assumption, and (c) and the use is consistent with
Lessee’s present use. Any such assignment shall not, in any way, affect or limit
the liability of Lessee under the terms of this Lease even if after such
assignment or subletting the terms of this Lease are materially changed or
altered without the consent of Lessee, the consent of whom shall not be
necessary.

12.3 Terms and Conditions Applicable to Assignment and Subletting.

(a) Regardless of Lessor’s consent, no assignment or subletting shall release
Lessee of Lessee’s obligations hereunder or alter the primary liability of
Lessee to pay the rent and other sums due Lessor hereunder including Lessee’s
Share of Operating Expense Increase, and to perform all other obligations to be
performed by Lessee hereunder.

(b) Lessor may accept rent from any person other than Lessee pending approval or
disapproval of such assignment.

(c) Neither a delay in the approval or disapproval of such assignment or
subletting, nor the acceptance of rent, shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for the breach of any of the terms or
conditions of this paragraph 12 or this Lease.

(d) If Lessee’s obligations under this Lease have been guaranteed by third
parties, then an assignment or sublease, and Lessor’s consent thereto, shall not
be effective unless said guarantors give their written consent to such
assignment or sublease and the terms thereof.

(e) The consent by Lessor to any assignment or subletting shall not constitute
consent to any subsequent assignment or subletting by lessee or to any
subsequent or successive assignment or subletting by the sublessee. However,
Lessor may consent to subsequent sublettings and assignments of the sublease or
any amendments or modifications thereto without notifying Lessee or anyone else
liable on the Lease or sublease and without obtaining their consent and such
action shall not relieve such persons from liability under this Lease or said
sublease; however, such persons shall not be responsible to the extent any such
amendment or modification enlarges or increases the obligations of the Lessee or
sublessee under this Lease or such sublease.

(f) In the event of any default under this Lease, Lessor may proceed directly
against Lessee, any guarantors or any one else responsible for the performance
of this Lease, including the sublessee, without first exhausting Lessor’s
remedies against any other person or entity responsible therefor to lessor, or
any security held by Lessor or Lessee.

(g) Lessor’s written consent to any assignment or subletting of the Premises by
Lessee shall not constitute an acknowledgment that no default then exists under
this Lease of the obligations to be performed by Lessee nor shall such consent
be deemed a waiver of any then existing default, except as may be otherwise
stated by Lessor at the time.

(h) The discovery of the fact that any financial statement relied upon by Lessor
in giving its consent to an assignment or subletting was materially false shall,
at Lessor’s election, render Lessor’s said consent null and void.

12.4 Additional Terms and Conditions Applicable to Subletting. Regardless of
Lessor’s consent, the following terms and conditions shall apply to any
subletting by Lessee of all or any part of the Premises and shall be deemed
included in all subleases under this Lease whether or not expressly incorporated
therein:

                    (a) Lessee hereby assigns and transfers to Lessor all of
Lessee’s interest in all rentals and income arising from any sublease heretofore
or hereafter made by Lessee, and Lessor may collect such rent and income and
apply same toward Lessee’s obligations under this Lease; provided, however, that
until a default shall occur in the performance of Lessee’s obligations under
this Lease (subject to applicable notice and cure periods), Lessee may receive,
collect and enjoy the rents accruing under such sublease. Lessor shall not by
reason of this or any other assignment of such sublease to Lessor nor by reason
of the collection of the rents from a sublessee, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee under such sublease. Lessee hereby irrevocably
authorizes and directs any such sublessee, upon receipt of a written notice from
Lessor stating that a default exists in the performance of Lessee’s obligations
under this Lease, to pay to Lessor the rents due and to become due under to
sublease. Lessee agrees that such sublessee shall have the right to rely upon
any such statement and request from Lessor, and that such sublessee shall pay
such rents to Lessor without any obligation or right to inquire as to whether
such default exists and notwithstanding any notice from or claim from Lessee to
the contrary. Lessee shall have no right or claim against said sublessee or
Lessor for any such rents so paid by said sublessee to Lessor, provided that
such payments shall be credited towards rent due from Lessee.

(b) No sublease entered into by Lessee shall be effective unless and until it
has been reasonably approved in writing by Lessor. Once approved by Lessor, such
sublease shall not be changed or modified without Lessor’s prior written
consent. Any sublease shall, by reason of entering into a sublease under this
Lease, be deemed for the benefit of Lessor, to have assumed and agreed to
conform and comply with each and every obligation herein to be performed by
Lessee other than such obligations as are contrary to or inconsistent with
provisions contained in a sublease to which Lessor has expressly consented in
writing.

(c) In the event Lessee shall default in the performance of its obligations
under this Lease, Lessor at its option and without any obligation to do so, may
require any sublessee to attorn to Lessor, in which event Lessor shall undertake
the obligations of Lessee under such sublease from the time of the exercise of
said option to the termination of such sublease; provided, however, Lessor shall
not be liable for any prepaid rents or security deposit paid by such sublessee
to Lessee (except to the extent transferred to Lessor) or for any other prior
defaults of Lessee under such sublease.

(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent.

(e) With respect to any subletting to which Lessor has consented, Lessor agrees
to deliver a copy of any notice of default by Lessee to the sublessee. Such
sublessee shall have the right to cure a default of Lessee within three (3) days
after service of said notice of default upon such sublessee, and the sublessee
shall have a right of reimbursement and offset from and against Lessee for any
such defaults cured by the sublessee.

(f) Lessor and Lessee agree to split 50/50, any rental paid by a subtenant in
excess of the rent being paid by Lessee, after all actual subleasing expenses
are recovered by Lessee (which shall include brokerage commissions, attorneys’
and accountants’ fees, marketing costs, tenant improvement allowances, free rent
periods and any other sublessee inducements or concessions). In calculating
excess rent for any sublease, Lessee shall also be entitled to deduct $25,000.00
in costs of alterations to the Premises made by Lessee at its own expense,
including alterations for Lessee’s benefit and occupancy, provided that Lessee
has spent at least $25,000.00 in the aggregate for any such alterations.
However, Lessor reserves the right to recapture the premises within the twenty
(20) day period, and in the event that Lessee desires to sublease and in the
event Lessor elects to recapture the premises; Lessor shall release Lessee from
its lease obligations. Notwithstanding the foregoing, Lessee shall have the
right to withdraw its request for such proposed subletting or assignment within
five (5) business days following receipt of Lessor’s notice of exercise of its
recapture right, and following notice of such withdrawal, Lessor’s recapture
right shall be terminated as to such proposed subletting or assignment.

12.5 Lessor’s Expenses. In the event Lessee shall assign or sublet the Premises
or request the consent of Lessor to any assignment or subletting or if Lessee
shall request the consent of Lessor for any act Lessee proposes to do then
Lessee shall pay Lessor’s actual and reasonable out-of-pocket costs and expenses
incurred in connection therewith, including attorneys’, architects’, engineers’
or other consultants fees, provided that Lessor provides Lessee with an estimate
of such costs following Lessee’s written request, and in no event shall Lessor
charge any administrative mark-up of such costs.

12.6 Conditions to Consent. Lessor reserves the right to condition any approval
to assign or sublet upon Lessor’s determination that (a) the proposed assignee
or sublease shall conduct a business on the Premises of a quality substantially
equal to that of Lessee and consistent with the general character of the other
occupants of the Office Building Project and not in violation of any exclusives
or rights then held by other Lessees, and (b) if Lessee is to be released from
its obligations under the Lease, which is at the sole discretion of Lessor, the
proposed assignee or sublessee has the same or greater net worth as Lessee was
expected to be at the time of the execution of this Lease or of such assignment
or subletting, whichever is greater.

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

PAGE 9



--------------------------------------------------------------------------------

13. Default; Remedies.

13.1 Default. The occurrence of any one or more of the following events shall
constitute a material default of this Lease by Lessee:

(a) The failure by Lessee to make any payment of rent of any other payment
required to be made by Lessee hereunder, as and when due, where such failure
shall continue for a period of five (5) business days after written notice
thereof from Lessor to Lessee. Such notice shall be in lieu of, and not in
addition to, the statutory notice required under applicable law.

(b) The breach by Lessee of any of the covenants, conditions or provisions of
paragraphs 7.3(a), (b) or (d) (alterations), 12.1 (assignment or subletting),
13.1(e) (insolvency), 13.1(f) (false statement), 16(a) (estoppel certificate),
30(b) (subordination), 33 (auctions), or 41.1 (easements), and failure to cure
same within five (5) business days (to the extent that such breach is capable of
being cured), all of which are hereby deemed to be material defaults without the
necessity of any notice by Lessor to Lessee thereof.

(c) The failure by Lessee to observe or perform any of the covenants, conditions
or provisions of this Lease to be observed or performed by Lessee other than
those referenced in subparagraphs (a) and (b) above, where such failure shall
continue for a period of thirty (30) days after written notice thereof from
Lessor to Lessee; provided, however, that if the nature of Lessee’s
noncompliance is such that more than thirty (30) days are reasonable required
for its cure, then Lessee shall not be deemed to be in default if Lessee
commenced such cure within said thirty (30) day period and thereafter diligently
pursues such cure to completion. To the extent permitted by law, such thirty
(30) day notice shall constitute the sole and exclusive notice required to be
given to Lessee under applicable Unlawful Detainer statutes.

(d) (i) The making by Lessee of any general arrangement or general assignment
for the benefit of creditors; (ii) Lessee becoming a “debtor” as defined in 11
U.S.C. §101 or any successor stature thereto (unless, in the case of a petition
filed against Lessee, the same is dismissed within sixty (60) days; (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Lessee’s assets located at the Premises or of Lessee’s interest in this Lease;
where possession is not restored to Lessee within thirty (30) days; or (iv) the
attachment, execution or other judicial seizure of substantially all of Lessee’s
assets located at the Premises or of Lessee’s interest in this Lease, where such
seizure is not discharged within thirty (30) days. In the event that any
provision of this paragraph 13.1(e) is contrary to any applicable law, such
provision shall be of no force or effect.

(e) The discovery by Lessor that any financial statement given to Lessor by
Lessee, or its successor in interest or by any guarantor of Lessee’s obligation
hereunder was materially false.

13.2 Remedies. In the event of any material default or breach of this Lease by
Lessee, Lessor may at any time thereafter, with or without notice or demand and
without limiting Lessor in the exercise of any right or remedy which Lessor may
have by reason of such default:

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease and the term hereof shall terminate and Lessee shall
immediately surrender possession of the Premises to Lessor. In such event Lessor
shall be entitled to recover from Lessee all damages incurred by Lessor by
reason of Lessee’s default including, but not limited to, the cost of recovering
possession of the Premises; expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys’ fees, and any
real estate commission actually paid; the worth at the time of award by the
court having jurisdiction thereof of the amount by which the unpaid rent for the
balance of the term after the time of such award exceeds the amount of such
rental loss for the same period that Lessee proves could be reasonably avoided;
that portion of the leasing commission paid by Lessor pursuant to paragraph 15
applicable to the unexpired term of this Lease.

(b) Maintain Lessee’s right to possession in which case this Lease shall
continue in effect whether or not Lessee shall have vacated or abandoned the
Premises. In such event Lessor shall be entitled to enforce all of Lessor’s
rights and remedies under this Lease, including the right to recover the rent as
it becomes due hereunder.

(c) Pursue any other remedy now or hereafter available to Lessor under the laws
or judicial decisions of the state wherein the Premises are located. Unpaid
installments of rent and other unpaid monetary obligations of Lessee under the
terms of this Lease shall bear interest from the date due at the maximum rate
then allowable by law.

13.3 Default by Lessor. Lessor shall not be in default unless Lessor fails to
perform obligations required of Lessor within a reasonable time, but in no event
later than thirty (30) days after written notice by Lessee to Lessor and to the
holder of any first mortgage or deed of trust covering the Premises whose name
and address shall have theretofore been furnished to Lessee in writing,
specifying wherein Lessor has failed to perform such obligation; provided,
however, that if the nature of Lessor’s obligation is such that more than thirty
(30) days are required for performance then Lessor shall not be in default if
Lessor commences performance within such 30-day period and thereafter diligently
pursues the same to completion.

          13.4 Late Charges. Lessee hereby acknowledges that late payment by
Lessee to Lessor of Base Rent, Lessee’s Share of Operating Expense Increase or
other sums due hereunder will cause Lessor to incur costs not contemplated by
this Lease, the exact amount of which will be extremely difficult to ascertain.
Such costs include, but are not limited to, processing and accounting charges
and late charges which may be imposed on Lessor by the terms of any mortgage or
trust deed covering the Office Building Project. Accordingly, if any installment
of Base Rent, Operating Expense Increase, or any other sum due from Lessee shall
not be received by Lessor or Lessor’s designee within ten (10) days after such
amount shall be due, then, without any requirement for notice to Lessee, Lessee
shall pay to Lessor a late charge equal to six percent (6%) of such overdue
amount. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Lessor will incur by reason of late payment by
Lessee. Acceptance of such late charge by Lessor shall in no event constitute a
waiver of Lessee’s default with respect to such overdue amount, nor prevent
Lessor from exercising any of the other rights and remedies granted hereunder.

14. Condemnation. If the Premises or any portion thereof or the Office Building
Project are taken under the power of eminent domain, or sold under the threat of
the exercise of said power (all of which are herein called “condemnation”), this
Lease shall terminate as to the part so taken as of the date the condemning
authority takes title or possession, whichever first occurs; provided that if so
much of the Premises or the Office Building Project are taken by such
condemnation as would substantially and adversely affect the operation and
profitability of Lessee’s business conducted from the Premises, Lessee shall
have the option, to be exercised only in writing within thirty (30) days after
Lessor shall have given Lessee written notice of such taking (or in the absence
of such notice, within thirty (30) days after the condemning authority shall
have taken possession), to terminate this Lease as of the date the condemning
authority takes such possession. If Lessee does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the rent and Lessee’s
Share of Operating Expense Increase shall be reduced in the proportion that the
floor area of the Premises taken bears to the total floor areas of the Premises.
Common Areas taken shall be excluded from the Common Areas usable by Lessee and
no reduction of rent shall occur with respect thereto or by reason thereof.
Lessor shall have the option in its sole discretion to terminate this Lease as
of the taking of possession by the condemning authority, by giving written
notice to Lessee of such election within thirty (30) days after receipt of
notice of a taking by condemnation of any part of the Premises or the Office
Building Project. Any award for the taking of all or any part of the Premises or
the Office Building Project under the power of eminent domain or any payment
made under threat of the exercise of such power shall be the property of Lessor,
whether such award shall be made as compensation for diminution in value of the
leasehold or for the taking of the fee, or as severance damages; provided,
however, that Lessee shall be entitled to any separate award for loss of or
damage to Lessee’s trade fixtures, removable personal property and unamortized
Lessee improvements that have been paid for by Lessee. For that purpose the cost
of such improvements shall be amortized over the original term of this Lease
excluding any options. In the event that this Lease is not terminated by reason
of such condemnation, Lessor shall to the extent of severance damages received
by Lessor in connection with such condemnation, repair any damage to the
Premises caused by such condemnation except to the extent that Lessee has been
reimbursed therefor by the condemning authority. Lessee shall pay any amount in
excess of such severance damages required to complete such repair.

15. Broker’s Fee.

(a) The brokers involved in this transaction are Colliers International as
“listing broker” and Colliers International as “cooperating broker”, licensed
real estate broker(s). A “cooperating broker” is defined as any broker other
than the listing broker entitled to a share of any commission arising under this
Lease. Upon execution of this Lease by both parties, Lessor shall pay to said
brokers jointly, or in such separate shares as they may mutually designate in
writing, a fee as set forth in a separate agreement between Lessor and said
broker(s).

(b) Lessee and Lessor each represent and warrant to the other that neither has
had any dealings with any person, firm, broker or finder (other than the
person(s), if any, whose names are set forth in paragraph 15(a), above) in
connection with the negotiation of this Lease and/or the consummation of the
transaction contemplated hereby, and no other broker or other person, firm or
entity is entitled to any commission or

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

PAGE 10



--------------------------------------------------------------------------------

finder’s fee in connection with said transaction and Lessee and Lessor do each
hereby indemnify and hold the other harmless from and against any costs,
expenses, attorneys’ fees or liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the indemnifying party.

16. Estoppel Certificate.

(a) Each party (as “responding party”) shall at any time upon not less than ten
(10) business days’ prior written notice from the other party (“requesting
party”) execute, acknowledge and deliver to the requesting party a statement in
writing (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as so modified, is in full force and effect) and the date to
which the rent and other charges are paid in advance, if any, (ii) acknowledging
that there are not, to the responding party’s knowledge, any uncured defaults on
the part of the requesting party, or specifying such defaults if any are
claimed, and (iii) such other matters requested by the requesting party. Any
such statement may be conclusively relied upon by any prospective purchaser or
encumbrancer of the Office Building Project or of the business of Lessee. In the
event that Lessee fails to deliver such estoppel within ten (10) business days,
Lessee shall be deemed to have agreed to all of the terms of the estoppel if it
fails to deliver such estoppel within three (3) business days following such
second (2nd) written notice.

(b) If Lessor desires to finance, refinance, or sell the Office Building
Project, or any part thereof, Lessee hereby agrees to deliver to any lender or
purchaser designated by Lessor such financial statements of Lessee. All such
financial statements shall be received by Lessor and such lender or purchases in
confidence and shall be used only for the purposes herein set forth. If Lessee’s
financial statements are publicly available, Lessee shall be deemed to have
performed its obligation to deliver financial statements hereunder.

17. Lessor’s Liability. The term “Lessor” as used herein shall mean only the
owner or owners, at the time in question, of the fee title or a lessee’s
interest in a ground lease of the Office Building Project, and except as
expressly provided in paragraph 15, in the event of any transfer of such title
or interest, Lessor herein named (and in case of any subsequent transfers then
the grantor) shall be relieved from and after the date of such transfer of all
liability as respects Lessor’s obligations thereafter to be performed, provided
that any funds in the hands of Lessor or the then grantor at the time of such
transfer, in which Lessee has an interest, shall be delivered to the grantee.
The obligations contained in the Lease to be performed by Lessor shall, subject
as aforesaid, be binding on Lessor’s successors and assigns, only during their
respective periods of ownership.

18. Severability. The invalidity of any provision of this Lease as determined by
a court of competent jurisdiction shall in no way affect the validity of any
other provision hereof.

19. Interest on Past-due Obligation. Except as expressly herein provided, any
amount due to Lessor not paid when due shall bear interest at the maximum rate
then allowable by law or judgments from the date due. Payment of such interest
shall not excuse or cure any default by Lessee under this Lease; provided,
however, that interest shall not be payable on late charges incurred by Lessee
nor on any amounts upon which late charges are paid by Lessee.

20. Time of Essence. Time is of the essence with respect to the obligations to
be performed under this Lease.

21. Additional Rent. All monetary obligations of Lessee to Lessor under the
terms of this Lease; including but not limited to Lessee’s Share of Operating
Expense Increase and any other expenses payable by Lessee hereunder shall be
deemed to be rent.

22. Incorporation of Prior Agreements; Amendments. This Lease contains all
agreements of the parties with respect to any matter mentioned herein. No prior
or contemporaneous agreement or understanding pertaining to any such matter
shall be effective. This Lease may be modified in writing only, signed by the
parties in interest at the time of the modification. Except as otherwise stated
in this Lease, Lessee hereby acknowledges that neither the real estate broker
listed in paragraph 15 hereof, if any, nor any cooperating broker on this
transaction nor the Lessor or any employee or agents of any of said persons has
made any oral or written warranties or representations to Lessee relative to the
condition or use by Lessee of the Premises or the Office Building Project and
Lessee acknowledges that Lessee assumes all responsibility regarding the
Occupational Safety Health Act, the legal use and adaptability of the Premises
and the compliance thereof with all applicable laws and regulations in effect
during the term of this Lease.

23. Notices. Any notice required or permitted to be given hereunder shall be in
writing and may be given by personal delivery or by certified or registered
mail, and shall be deemed sufficiently given if delivered or addressed to Lessee
or to Lessor at the address noted below or adjacent to the signature of the
respective parties, or to such other places as Lessee or Lessor may hereafter
designate in writing, as the case may be. Mailed notices shall be deemed given
upon actual receipt at the address required, or forty-eight hours following
deposit in the mail, postage prepaid, whichever first occurs. Either party may
by notice to the other specify a different address for notice purposes except
that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice purposes. A copy of all notices required
or permitted to be given to Lessor hereunder shall be concurrently transmitted
to such party or parties at such addresses as Lessor may from time to time
hereafter designate by notice to Lessee.

24. Waivers. No waiver by Lessor of any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach by Lessee of
the same or any other provision. Lessor’s consent to, or approval of, any act
shall not be deemed to render unnecessary the obtaining of Lessor’s consent to
or approval of any subsequent act by Lessee. The acceptance of rent hereunder by
Lessor shall not be a waiver of any preceding breach by Lessee of any provision
hereof, other than the failure of Lessee to pay the particular rent so accepted,
regardless of Lessor’s knowledge of such preceding breach at the time of
acceptance of such rent.

25. Recording. Either Lessor or Lessee shall, upon request of the other,
execute, acknowledge and deliver to the other a “short form” memorandum of this
Lease for recording purposes.

26. Holding Over. If Lessee, with Lessor’s consent, remains in possession of the
Premises or any part thereof after the expiration of the term hereof, such
occupancy shall be a tenancy from month to month upon all the provisions of this
Lease pertaining to the obligations of Lessee, except that the rent payable
shall be one hundred and fifty percent (150%) of the rent payable immediately
preceding the termination date of this Lease, and all Options, if any, granted
under the terms of this Lease shall be deemed terminated and be of no further
effect during said month to month tenancy.

27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

28. Covenants and Conditions. Each provision of this Lease performable by Lessee
shall be deemed both a covenant and a condition.

29. Binding Effect; Choice of Law. Subject to any provision hereof restricting
assignment or subletting by Lessee and subject to the provisions of paragraph
17, this Lease shall bind the parties, their personal representatives,
successors and assigns. This Lease shall be governed by the laws of the State of
California and any litigation concerning this Lease between the parties hereto
shall be initiated in the County of Santa Clara.

30. Subordination.

(a) This Lease, and any Option or right of first refusal granted hereby, at
Lessor’s option, shall be subordinate to any ground lease, mortgage, deed of
trust, or any other hypothecation or security now or hereafter placed upon the
Office Building Project and to any and all advances made on the security thereof
and to all renewals, modifications, consolidations, replacements and extensions
thereof; provided, however, such subordination is expressly conditioned upon
receipt from any mortgagee of a non-disturbance agreement on such mortgagee’s
form. If any mortgagee, trustee or ground lessor shall elect to have this Lease
and any Options granted hereby prior to the lien of its mortgage, deed of trust
or ground lease, and shall give written notice thereof to Lessee, this Lease and
such Options shall be deemed prior to such mortgage, deed of trust or ground
lease, whether this Lease or such Options are dated prior or subsequent to the
date of said mortgage, deed of trust or ground lease or the date of recording
thereof.

(b) Lessee agrees to execute any documents required to effectuate an attornment,
a subordination, or to make this Lease or any Option granted herein prior to the
lien of any mortgage, deed of trust or ground lease, as the case may be, subject
to the non-disturbance agreement requirements under subparagraph 30(a) above.

31. Attorney’s Fees.

31.1 If either party or the broker(s) named herein bring an action to enforce
the terms hereof or declare rights hereunder, the prevailing party in such
action, trial or appeal thereon, shall be entitled to his reasonable attorneys’
fees to be paid by the losing party as fixed by the court in the same or a
separate suit, and whether or not such action is pursued to decision or
judgment. The provisions of this paragraph shall inure to the benefit of the
broker named herein who seeks to enforce a right hereunder.

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

PAGE 11



--------------------------------------------------------------------------------

31.2 The attorneys’ fee award shall not be computed in accordance with any court
fee schedule, but shall be such as to fully reimburse all attorneys’ fees
reasonably incurred in good faith.

31.3 Lessor shall be entitled to reasonable attorneys’ fees and all other costs
and expenses incurred in the preparation and service of notice of default and
consultations in connection therewith, whether or not a legal transaction is
subsequently commenced in connection with such default.

32. Lessor’s Access.

32.1 Lessor and Lessor’s agents shall have the right to enter the Premises at
reasonable times for the purpose of inspecting the same, performing any services
required of Lessor, showing the same to prospective purchasers, lenders, or
lessees, taking such safety measures, erecting such scaffolding or other
necessary structures, making such alterations, repairs, improvements or
additions to the Premises or to the Office Building Project as Lessor may
reasonably deem necessary or desirable and the erecting, using and maintaining
of utilities, services, pipes and conduits throughout the Premises and/or other
premises as long as there is no material adverse effect to Lessee’s use of the
Premises. Lessor may at any time place on or about the Premises or the Building
any ordinary “For Sale” signs, and in the last six (6) months of the Term, “For
Lease” signs.

32.2 All activities of Lessor pursuant to this paragraph shall be without
abatement of rent, nor shall Lessor have any liability to Lessee for the same.

32.3 Lessor shall have the right to retain keys to the Premises and to unlock
all doors in or upon the Premises other than to files, vaults and safes, and in
the case of emergency to enter the Premises by any reasonably appropriate means,
and any such entry shall not be deemed a forceable or unlawful entry or detainer
of the Premises or an eviction. Lessee waives any charges for damages or
injuries or interference with Lessee’s property or business in connection
therewith.

33. Auctions. Lessee shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises or the Common Areas
without first having obtained Lessor’s prior written consent. Notwithstanding
anything to the contrary in this Lease, Lessor shall not be obligated to
exercise any standard of reasonableness in determining whether to grant such
consent. The holding of any auction on the Premises or Common Areas in violation
of this paragraph shall constitute a material default of this Lease.

34. Signs. Lessee shall not place any sign upon the Premises or the Office
Building Project without Lessor’s prior written consent. Under no circumstances
shall Lessee place a sign on any roof of the Office Building Project. Lessor
grants Lessee the right to install and maintain, at Lessee’s sole cost and
expense, exterior signage at the top of the exterior of the building, consistent
with what Tokyo Electronics formerly had in place, provided that the design,
color, size and location of the sign shall be subject to Lessor’s approval, and
shall be subject to approval by the City of Santa Clara. Further, Lessee shall
be listed on the building’s directories. The cost of all directory and suite
identification signage shall be borne by the Lessor.

35. Merger. The voluntary or other surrender of this Lease by Lessee, or a
mutual cancellation thereof, or a termination by Lessor, shall not work a
merger, and shall, at the option of Lessor, terminate all or any existing
subtenancies or may, at the option of Lessor, operate as an assignment to Lessor
of any or all of such subtenancies.

36. Consents. Except for paragraph 33 (auctions) and 34 (signs) hereof, wherever
in this Lease the consent of one party is required to an act of the other party
such consent shall not be unreasonably withheld, unreasonably conditioned or
delayed.

37. Guarantor. In the event that there is a guarantor of this Lease, said
guarantor shall have the same obligations as Lessee under this Lease.

38. Quiet Possession. Upon Lessee paying the rent for the Premises and observing
and performing all of the covenants, conditions and provisions on Lessee’s part
to be observed and performed hereunder, Lessee shall have quiet possession of
the Premises for the entire term hereof subject to all of the provisions of this
Lease. The individuals executing this Lease on behalf of Lessor represent and
warrant to Lessee that they are fully authorized and legally capable of
executing this Lease on behalf of Lessor and that such execution is binding upon
all parties holding an ownership interest in the Office Building Project.

39. Options.

39.1 Definition. As used in this paragraph the word “Option” has the following
meaning: (1) the right or option to extend the term of this Lease or to renew
this Lease or to extend or renew any lease that Lessee has on other property of
Lessor; (2) the option of right of first refusal to lease the Premises or the
right of first offer to lease the Premises or the right of first refusal to
lease other space within the Office Building Project or other property of Lessor
or the right of first offer to lease other space within the Office Building
Project or other property of Lessor; (3) the right or option to purchase the
Premises or the Office Building Project, or the right or option to purchase
other property of Lessor, or the right of first refusal to purchase other
property of Lessor or the right of first offer to purchase other property of
Lessor.

39.2 Options Personal. Each Option granted to Lessee in this Lease is personal
to the original Lessee and may be exercised only by the original Lessee while
occupying the Premises who does so without the intent of thereafter assigning
this Lease or subletting the Premises or any portion thereof, and may not be
exercised or be assigned, voluntarily or involuntarily, by or to any person or
entity other than Lessee; provided, however, that an Option may be exercised by
or assigned to any Lessee Affiliate as defined in paragraph 12.2 of this Lease.
The Options, if any, herein granted to Lessee are not assignable separate and
apart from this Lease, nor may any Option be separated from this Lease in any
manner, either by reservation or otherwise.

39.3 Multiple Options. In the event that Lessee has any multiple options to
extend or renew this Lease a later option cannot be exercised unless the prior
option to extend or renew this Lease has been so exercised.

39.4 Effect of Default on Options.

(a) Lessee shall have no right to exercise an Option, notwithstanding any
provision in the grant of Option to the contrary, (i) during the time commencing
from the date Lessor gives to Lessee a notice of default pursuant to paragraph
13.1(c) or 13.1(d) and continuing until the noncompliance alleged in said notice
of default is cured, or (ii) during the period of time commencing on the day
after a monetary obligation to Lessor is due from Lessee and unpaid (without any
necessity for notice thereof to Lessee) and continuing until the obligation is
paid, or (iii) in the event that Lessor has given to Lessee three or more
notices of material default under paragraph 13.1(c), or paragraph 13.1(d),
whether or not the defaults are cured, during the 12 month period of time
immediately prior to the time that Lessee attempts to exercise the subject
Option, (iv) if Lessee has committed any non-curable breach, including without
limitation those described in paragraph 13.1(b), or is otherwise in default of
any terms, covenants or conditions of this Lease and such default has not been
cured.

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of paragraph 39.4(a).

40. Security Measures - Lessor’s Reservations.

40.1 Lessee hereby acknowledges that Lessor shall have no obligation whatsoever
to provide guard service or other security measures for the benefit of the
Premises or the Office Building Project. Lessee assumes all responsibility for
the protection of Lessee, its agents, and invitees and the property of Lessee
and of Lessee’s agents and invitees from acts of third parties. Nothing herein
contained shall prevent Lessor, at Lessor’s sole option, from providing security
protection for the Office Building Project or any part thereof, in which event
the cost thereof shall be included within the definition of Operating Expenses,
as set forth in paragraph 4.2(b).

40.2 Lessor shall have the following rights, provided that Lessor shall not
adversely affect Lessee’s occupancy in connection with exercising such rights:

(a) To change the name, address or title of the Office Building Project or
building in which the Premises are located upon not less than ninety (90) days
prior written notice;

(b) To, at Lessee’s expense, provide and install Building standard graphics on
the door of the Premises and such portions of the Common Areas as Lessor shall
reasonably deem appropriate;

(c) To permit any lessee the exclusive right to conduct any business as long as
such exclusive does not conflict with any rights expressly given herein;

(d) To place such signs, notices or displays as Lessor reasonably deems
necessary or advisable upon the roof, exterior of the buildings or the Office
Building Project or on pole signs in the Common Areas;

40.3 Lessee shall not:

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

PAGE 12



--------------------------------------------------------------------------------

(a) Use a representation (photographic or otherwise) of the Building or the
Office Building Project or their name(s) in connection with Lessee’s business;

(b) Suffer or permit anyone, except in emergency, to go upon the roof of the
Building.

41. Easements.

41.1 Lessor reserves to itself the right, from time to time, to grant such
easements, rights and dedications that Lessor deems necessary or desirable, and
to cause the recordation of Parcel Maps and restrictions, so long as such
easements, rights, dedications, Maps and restrictions do not adversely interfere
with the use of the Premises by Lessee. Lessee shall sign any of the
aforementioned documents upon request of Lessor, subject to any changes thereto
as reasonably requested by Lessee.

41.2 The obstruction of Lessee’s view, air, or light by any structure erected in
the vicinity of the Building, whether by Lessor or third parties, shall in no
way affect this Lease or impose any liability upon Lessor.

42. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one party to the other under the provisions
hereof, the party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment, and there shall survive the right on the part
of said party to institute suit for recovery of such sum. If it shall be
adjudged that there was no legal obligation on the part of said party to pay
such sum or any part thereof, said party shall be entitled to recover such sum
or so much thereof as it was not legally required to pay under the provisions of
this Lease.

43. Authority. If Lessee is a corporation, trust, or general or limited
partnership, Lessee, and each individual executing this Lease on behalf of such
entity represent and warrant that such individual is duly authorized to execute
and deliver this Lease on behalf of said entity. If Lessee is a corporation,
trust of partnership. Lessee shall, within thirty (30) days after execution of
this Lease, deliver to Lessor evidence of such authority satisfactory to Lessor.

44. Conflict. Any conflict between the printed provisions, Exhibits or Addenda
of this Lease and the typewritten or handwritten provisions, if any, shall be
controlled by the typewritten or handwritten provisions.

45. No Offer. Preparation of this Lease by Lessor or Lessor’s agent and
submission of same to Lessee shall not be deemed an offer to Lessee to lease.
This Lease shall become binding upon Lessor and Lessee only when fully executed
by both parties.

46. Lender Modification. Lessee agrees to make such reasonable modifications to
this Lease as may be reasonably required by an institutional lender in
connection with the obtaining of normal financing or refinancing of the Office
Building Project, provided no such modifications shall eliminate or decrease any
of Lessee’s rights or increase Lessee’s obligations or liabilities under this
Lease.

47. Termination of Existing Lease. Lessor shall have entered into a termination
agreement (“Termination Agreement”) with the existing tenant at the Premises
concurrently with the execution of this Lease, and as an express condition to
the effectiveness of this Lease, and Lessor shall provide Lessee with a fully
executed copy of the Termination Agreement.

47. Multiple Parties. If more than one person or entity is named as either
Lessor or Lessee herein, except as otherwise expressly provided herein, the
obligations of the Lessor or Lessee herein shall be the joint and several
responsibility of all persons or entities named herein as such Lessor or Lessee,
respectively.

49. Work Letter. This Lease is supplemental by that certain Work Letter of even
date executed by Lessor and Lessee, attached hereto as Exhibit C, and
incorporated herein by this reference.

50. No Smoking Building. This is a no smoking building. Smoking is not permitted
in the premises or any interior area of the building, in the parking garage, or
within a minimum of twenty (20) feet of all building entrances and exits.

51. Exhibits. Attached hereto are the following documents which constitute a
part of this Lease.

 

Exhibit A:   Floor Plan Exhibit B:  
Rules and Regulations for Standard Office Lease Exhibit C:   Work Letter to
Standard Office Lease Exhibit C-1:   Gidel & Kocal Bid Exhibit D:   Furniture
List Exhibit E:   Janitorial Specifications

52. Lessor’s Work.

Prior to the Commencement Date, Lessor, at Lessor’s sole cost and expense, shall
perform Lessor’s Work, as reflected in the Work Letter.

53. Common Area Work.

Lessor, at Lessor’s sole cost and expense, shall be responsible for completing
the following work to the third floor restrooms prior to the Commencement Date:

(a) Replace Mirrors;

(b) Re-grout tile;

(c) Re-caulk sinks;

(d) Refurbish lighting and wall covering to a mutually acceptable standard;

(e) Ensure ventilation system in the bathrooms are exchanging air at a
reasonable level and otherwise working properly.

Such work shall be completed in a good and workmanlike manner, and in compliance
with Applicable Requirements.

54. Condition of Premises.

At the Commencement Date, the Premises shall be provided to Lessee in good
condition and repair. Lessee shall have six (6) months following Commencement
Date to report to Lessor any problems relating to the Premises’ building systems
(e.g., HVAC, electrical or plumbing) and Lessor, at Lessor’s sole cost and
expense, shall commence and complete the necessary repairs in a timely manner.

Prior to the Commencement Date, Lessor grants Lessee, at Lessee’s sole cost and
expense, the right to contract with a mechanical contractor to survey the air
conditioning system currently servicing the premises.

55. Furniture.

Lessor grants Lessee the right to use the existing fifty-one cubicles and chairs
located in Suite 300, at no additional charge or rent to Lessee, as more
particularly described in Exhibit D to the Lease

55. Bike Lockers.

Lessor grants Lessee the right to install in the building garage, a total of ten
(10) enclosed bike lockers, for Lessee’s exclusive use. Lessor shall contribute
up to five thousand dollars ($5,000.00) towards the cost of purchase and
installation of said lockers. Lessor and Lessee shall mutually agree upon the
selection of the bike lockers and the location of their placement.

56. Expansion Rights.

During the term of Lessee’s Lease, Lessor grants Lessee an ongoing right of
first refusal (subject to the existing rights of existing tenants) to lease any
space that becomes available on a direct basis on the second or fourth floors.
This right goes into effect once Lessor has reached a

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

PAGE 13



--------------------------------------------------------------------------------

general agreement with a bona fide, third party, unaffiliated prospective tenant
for space on the second or fourth floors. Lessor shall then provide Lessee with
written notice, summarizing the basic terms and conditions that have been
negotiated between the prospect and Lessor and Lessee shall have ten (10) days
to elect to lease the subject space or to decline said space.

57. Option to Extend.

Lessor grants Lessee one (1) option to extend the term for five (5) years. To
exercise the option Lessee is required to provide Lessor with written
notification a minimum of nine (9) months before expiration of the Lease term.
In no event shall notice be considered by Lessor earlier than 12 months before
expiration of the Lease term unless otherwise agreed to by Lessor. In the event
that Lessee elects to exercise the option to extend, all of the terms and
conditions of the Lease shall remain the same except that the Base Rent shall be
one hundred percent (100%) of Fair Market Rental Rate and the base year for
calculating operating expenses shall be reset to the calendar year following the
commencement of the renewal term, and in no event will the Base Rent at the
beginning of the option period be less than the rent being paid at the
expiration of the Lease

For purposes of the Lease, the term “Fair Market Rental Rate” shall mean the
annual amount per rentable square foot that a willing tenant would pay and a
willing landlord would accept in current transactions between non-affiliated
parties from new, non-expansion, non-renewal and non-equity tenants of
comparable credit-worthiness, for comparable space, for a comparable use, for a
comparable period of time (“Comparable Transactions”) in buildings that are
comparable to and located in the vicinity (defined as the City of Santa Clara
Office/ submarkets) of the Building (“Comparable Building”). In any
determination of Comparable Transactions appropriate consideration shall be
given to the annual rental rates per rentable square foot, the standard of
measurement by which the rentable square footage is measured, the ratio of
rentable square feet to usable square feet, the type of escalation clause (e.g.,
whether increases in additional rent are determined on a net or gross basis, and
if gross, whether such increases are determined according to a base year or a
base dollar amount expense stop) the extent of Lessee’s liability under the
Lease, abatement provisions reflecting free rent and/or no rent during the
period of construction or subsequent to the commencement date as to the space in
question), length of the lease term, size and location of premises being leased,
building standard work letter and/or tenant improvement allowances, if any, and
other generally applicable conditions of tenancy for such Comparable
Transactions The intent is that Lessee will obtain the same or similar rent and
other economic benefits that a tenant would otherwise obtain in Comparable
Transactions and that Lessor will make and receive the same or similar economic
payments and concessions that a landlord would otherwise make and receive in
Comparable Transactions.

Lessor shall determine the Fair Market Rental Rate by using its good faith
judgment. Lessor shall provide written notice of such amount within fifteen
(15) days after Lessee provides the notice to Lessor exercising Lessee’s option
rights which require a calculation of the Fair Market Rental Rate. Lessee shall
have thirty (30) days (“Lessee’s Review Period”) after receipt of Lessor’s
notice of the new rental within which to accept such rental or to reasonably
object thereto in writing. In the event Lessee objects, Lessor and Lessee shall
attempt to agree upon such Fair Market Rental Rate using their best good faith
efforts. If Lessor and Lessee fail to reach agreement within fifteen (15) days
following Lessee’s Review Period (“Outside Agreement Date”), then each party
shall place in a separate sealed envelope their final proposal as to Fair Market
Rental Rate and such determination shall be submitted to arbitration in
accordance with Subsections (a) through (e) below. Failure of Lessee to so elect
in writing within Lessee’s Review Period shall conclusively be deemed its
disapproval of the Fair Market Rental Rate determined by Lessor.

In the event that Lessor fails to timely generate the initial written notice of
Lessor’s opinion of the Fair Market Rental Rate which triggers the negotiation
period of this Article, then Lessee may commence such negotiations by providing
the initial notice, in which event Lessor shall have fifteen (15) days
(“Lessor’s Review Period”) after receipt of Lessee’s notice of the new rental
within which to accept such rental. In the event Lessor fails to accept in
writing such rental proposed by Lessee, then such proposal shall be deemed
rejected, and Lessor and Lessee shall attempt in good faith to agree upon such
Fair Market Rental Rate using their best good faith efforts. If Lessor and
Lessee fail to reach agreement within fifteen (15) days following Lessor’s
Review Period (which shall be, in such event, the “Outside Agreement Date” in
lieu of the above definition of such date), then each party shall place in a
separate sealed envelope their final proposal as to the Fair Market Rental Rate
and such determination shall be submitted to arbitration in accordance with the
procedure set out below.

Lessor and Lessee shall meet with each other within five (5) business days of
the Outside Agreement Date and exchange the sealed envelopes and then open such
envelopes in each other’s presence. If Lessor and Lessee do not mutually agree
upon the Fair Market Rental Rate within five (5) business days of the exchange
and opening of envelopes, then, within ten (10) business days of the exchange
and opening of envelopes, Lessor and Lessee shall agree upon and jointly appoint
and jointly pay for a single arbitrator who shall by profession be a real estate
broker who shall have been active over the five (5) year period ending on the
date of such appointment in the leasing of commercial Office/R&D properties in
the vicinity of the Building. Neither Lessor nor Lessee shall consult with such
broker as to his or her opinion as to Fair Market Rental Rate prior to the
appointment. The determination of the arbitrator shall be limited solely to the
issue of whether Lessor’s or Lessee’s submitted Fair Market Rental Rate for the
Property is the closest to the actual Fair Market Rental Rate for the Property
as determined by the arbitrator, taking into account the requirements of this
Article. Such arbitrator may hold such hearings and require such briefs as the
arbitrator, in his or her sole discretion, determines is necessary. In addition,
Lessor or Lessee may submit to the arbitrator, with a copy to the other party,
within five (5) business days after the appointment of the arbitrator any market
data and additional information that such party deems relevant to the
determination of the Fair Market Rental Rate (“FMRR Data”) and the other party
may submit a reply in writing within five (5) business days after receipt of
such FMRR Data.

The arbitrator shall, within thirty (30) days of his or her appointment, reach a
decision as to whether the parties shall use Lessor’s or Lessee’s submitted Fair
Market Rental Rate, and shall notify Lessor and Lessee of such determination.

The decision of the arbitrator shall be binding upon Lessor and Lessee, except
as provided below.

The cost of arbitration shall be paid by Lessor and Lessee equally.

58. Access.

Lessee shall be permitted access to the Premises and parking facility
twenty-four hours a day, seven days a week, fifty-two weeks a year.

59. Restoration.

Upon Lessor approval of the initial tenant improvement plan, Lessor shall waive
restoration of the initial Premises as it relates to the initial improvements.

60. Non-Disturbance.

Lessor hereby represents and warrants that the Office Building Project is not
encumbered by any deed of trust or mortgage as of the date hereof. Lessee will
only agree to subordinate its leasehold interest during the term of the Lease to
a future mortgagee only if such mortgagee provides Lessee with a non-disturbance
agreement reasonably acceptable to Lessee.

61. No Relocation.

During the term of the Lease and any option to extend, Lessor shall not be
allowed to relocate Lessee’s Premises anywhere within the Building or the Office
Building Project.

[Signature pages to follow.]

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

PAGE 14



--------------------------------------------------------------------------------

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY EXECUTION OF THIS LEASE, SHOW THEIR INFORMED
AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE TIME THIS
LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE AND
EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

LESSOR     LESSEE

Bayland Corporation

A California Corporation

   

Inphi Corporation

A Delaware Corporation

By:  

/s/ Adam Henderson

    By:  

/s/ John S. Edmunds

Its:   Adam Henderson, President     Its:   Chief Financial Officer By:  

 

    By:  

 

Its:  

 

    Its:  

 

 

Executed at                                                          Executed at
                                                      on
                                                                         on
September 21, 2012 Address                                          
                     Address                                          
                    Notice Address:    Notice Address: Prior to Lease
Commencement Bayland Corporation    Inphi Corporation 100 Century Center Court,
Suite 210    3945 Freedom Circle, Suite 1100 San Jose, CA 95112    Santa Clara,
CA 95054

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

PAGE 15



--------------------------------------------------------------------------------

LOGO [g398441img055.jpg]

 

Initials: /s/JE

/s/AH



--------------------------------------------------------------------------------

RULES AND REGULATIONS

Dated: September 20, 2012

By and between Bayland Corporation and Inphi Corporation

GENERAL RULES

 

1. Sidewalks, halls, passages, exits, entrances, elevators, escalators and
stairways shall not be obstructed by Lessees or used by them for any purpose
other than for ingress to and egress from their respective premises. The halls,
passages, exits, entrances, elevators and stairways are not for the use of the
general public and Lessor shall in all cases retain the right to control and
prevent access thereto by all persons whose presence, in the judgment of Lessor,
shall be prejudicial to the safety, character, reputation and interests of the
Building and its Lessees, provided that nothing herein contained shall be
construed to prevent such access to persons with whom any Lessee normally deals
in the ordinary course of such Lessee’s business unless such persons are engaged
in illegal activities. No Lessee, and no employees or invitees of any Lessee,
shall go upon the roof of the Building, except as authorized by Lessor.

 

2. No sign, placard, picture, name, advertisement or notice, visible from the
exterior of leased premises shall be inscribed, painted, affixed, installed or
otherwise displayed by any Lessee either on its premises or any part of the
Building without the prior written consent of Lessor, and Lessor shall have the
right to remove any such sign, placard, picture, name, advertisement, or notice
without notice to and at the expense of the Lessee.

If Lessor shall have given consent to any Lessee at any time, whether before or
after the execution of the lease, such consent shall in no way operate as a
waiver or release of any of the provisions hereof or of such lease, and shall be
deemed to relate only to the particular sign, placard, picture, name,
advertisement or notice so consented to by Lessor and shall not be construed as
dispensing with the necessity of obtaining the specific written consent of
Lessor with respect to any other such sign, placard, picture, name,
advertisement or notice.

All approved signs or lettering on doors and walls shall be printed, painted,
affixed or inscribed at the expense of the Lessee by a person approved by
Lessor.

 

3. The bulletin board or directory of the Building will be provided exclusively
for the display of the name and location of Lessees and Lessor reserves the
right to exclude any other names therefrom.

 

4. No curtains, draperies, blinds, shutters, screens or other coverings,
awnings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with, any window or door on any premises without the prior
written consent of Lessor. In any event with the prior written consent of
Lessor, all such items shall be installed inboard of Lessor’s standard window
coverings and shall in no way be visible from the exterior of the Building. No
articles shall be placed or kept on the window sills so as to be visible from
the exterior of the Building. No articles shall be placed against glass
partitions or doors which might appear unsightly from outside Lessee’s Premises.

 

5. Lessor reserves the right to exclude from the Building between the hours of
6:30 p.m. and 6:30 a.m. and at all hours on Saturdays, Sundays, and holidays all
persons who are not Lessees or their accompanied guests in the Building. Each
Lessee shall be responsible for all persons for whom it allows to enter the
building and shall be liable to Lessor for all acts of such persons. Lessor
shall in no case be liable for damages for error with regard to the admission to
or exclusion from the Building of any person.

During the continuance of any invasion, mob, riot, public excitement or other
circumstance rendering such action advisable in Lessor’s opinion, Lessor
reserves the right to prevent access to the Building by closing the doors, or
otherwise, for the safety of Lessees and protection of the Building and property
in the Building.

 

6. No Lessee shall employ any person or persons other than the janitor of Lessor
for the purpose of cleaning Premises unless otherwise agreed to by Lessor in
writing. Except with the written consent of Lessor no person or persons other
than those approved by Lessor shall be permitted to enter the Building for the
purpose of cleaning the same. No Lessee shall cause any unnecessary labor by
reason of such Lessee’s carelessness or indifference in the preservation of good
order and cleanliness of the Premises. Lessor shall in no way be responsible for
any loss of property on the Premises, however occurring, or for any damage done
to the effects of any Lessee by the janitor or any other employee or any other
person.

 

7. Lessee shall not employ any service or contractor for services or work to be
performed in the Building, except as approved by Lessor.

 

8. No Lessee shall obtain for use upon its premises ice, drinking water, food,
beverage, towel or other similar services except through facilities provided by
Lessor (and maintained by Lessee) and under regulations fixed by Lessor, or
accept barbering or boot blacking services in its Premises except from persons
authorized by Lessor.

 

9. Each Lessee shall see that all doors of its Premises are closed and securely
locked and must observe strict care and caution that all water faucets or water
apparatus are entirely shut off before Lessee or its employees leave such
Premises, and that all utilities shall likewise be carefully shut off, so as to
prevent waste or damage, and for any default or carelessness the Lessee shall
make good all injuries sustained by other Lessees or occupants of the Building
or Lessor. On multiple-tenancy floors, all Lessees shall keep the door or doors
to the Building corridors closed at all times except for ingress or egress.

 

10. As more specifically provided in the Lessee’s Lease of the Premises, Lessee
shall not waste electricity, water or air-conditioning and agrees to cooperate
fully with Lessor to assure the most effective operation of the Building’s
heating and air-conditioning, and shall refrain from attempting to adjust any
controls other than room thermostats installed for Lessee’s use.

 

11. No Lessee shall alter any lock or access device or install a new or
additional lock or access device or any bolt on any door of its Premises without
the prior written consent of Lessor. If Lessor shall give its consent, the
Lessee shall in each case furnish Lessor with a key for any such lock.

 

12. No Lessee shall make or have made additional copies of any keys or access
devices provided by Lessor. Each Lessee, upon the termination of the Tenancy,
shall deliver to Lessor all the keys or access devices for the Building,
offices, rooms and toilet rooms which shall have been furnished the Lessee or
which the Lessee shall have had made. In the event of the loss of any keys or
access devices so furnished by Lessor, Lessee shall pay Lessor therefor.

 

13. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein, and the
expense of any breakage, stoppage or damage resulting from the violation of this
rule shall be borne by the Lessee who, or whose employees or invitees, shall
have caused it.

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

EXHIBIT B

PAGE 1 OF 3 PAGES



--------------------------------------------------------------------------------

14. No Lessee shall use or keep in its Premises or the Building any kerosene,
gasoline or inflammable or combustible fluid or material other than limited
quantities necessary for the operation or maintenance of office or office
equipment. No Lessee shall use any method of heating or air-conditioning other
than that supplied by Lessor.

 

15. Lessee shall not suffer or permit smoking or carrying of lighted cigars or
cigarettes in areas reasonably designated by Lessor or by applicable
governmental agencies as non-smoking areas.

 

16. No Lessee shall use, keep or permit to be used or kept in its Premises any
foul or noxious gas or substance or permit or suffer such premises to be
occupied or used in a manner offensive or objectionable to Lessor or other
occupants of the Building by reason of noise, odors and/or vibrations or
interfere in any way with other Lessees or those having business therein, nor
shall any animals or birds be brought or kept in or about any premises of the
Building.

 

17. No cooking shall be done or permitted by any Lessee on its Premises (except
that use by the Lessee of a microwave and Underwriters’ Laboratory approved
equipment for the preparation of coffee, tea, hot chocolate and similar
beverages for Lessees and their employees shall be permitted, provided that such
equipment and use is in accordance with all applicable federal, state and city
laws, codes, ordinances, rules and regulations), nor shall Premises be used for
lodging.

 

18. Except with the prior written consent of Lessor, no Lessee shall sell, or
permit the sale, at retail, of newspapers, magazines, periodicals, theatre
tickets or any other goods or merchandise in or on any premises, nor shall
Lessee carry on, or permit or allow any employee or other person to carry on,
the business of stenography, typewriting or any similar business in or from any
premises for the service or accommodation of occupants of any other portion of
the Building, nor shall the premises of any Lessee be used for the storage of
merchandise or for manufacturing of any kind, or the business of a public barber
shop, beauty parlor, nor shall the premises of any Lessee be used for any
improper, immoral or objectionable purpose, or any business or activity other
than that specifically provided for in such Lessee’s lease.

 

19. If Lessee requires telegraphic, telephonic, burglar alarm or similar
services, it shall first obtain, and comply with, Lessor’s instructions in their
installation.

 

20. Lessor will direct electricians as to where or how telephone, telegraph and
electrical wires are to be introduced or installed. No boring or cutting for
wires will be allowed without the prior written consent of Lessor. The location
of burglar alarms, telephones, call boxes and other office equipment affixed to
all premises shall be subject to the written approval of Lessor.

 

21. No Lessee shall install any radio or television antenna, loudspeaker or any
other device on the exterior walls or the roof of the Building. Lessee shall not
interfere with radio or television broadcasting or reception from or in the
Building or elsewhere.

 

22. No Lessee shall lay linoleum, tile, carpet or any other floor covering so
that the same shall be affixed to the floor of its premises in any manner except
as approved in writing by Lessor. The expense of repairing any damage resulting
from a violation of this rule or the removal of any floor covering shall be
borne by the Lessee by whom, or by whose contractors, employee or invitees, the
damage shall have been caused.

 

23. No furniture, freight, equipment, materials, supplies, packages, merchandise
or other property will be received in the Building or carried up or down in the
elevators except between such hours and in such elevators as shall be designated
by Lessor. Lessor shall have the right to prescribe the weight, size and
position of all safes, furniture or other heavy equipment brought into the
Building. Safes or other heavy objects shall, if considered necessary by Lessor,
stand on wood strips of such thickness as determined by Lessor to be necessary
to properly distribute the weight thereof. Lessor will not be responsible for
loss of or damage to any such safe, equipment or property from any cause, and
all damage done to the Building by moving or maintaining any such safe,
equipment or other property shall be repaired at the expense of Lessee.

Business machines and mechanical equipment belonging to Lessee which cause noise
or vibration that may be transmitted to the structure of the Building or to any
space therein to such a degree as to be objectionable to Lessor or to any
Lessees in the Building shall be placed and maintained by Lessee, at Lessee’s
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration. The persons employed to move such equipment in or out of the
Building must be acceptable to Lessor.

 

24. No Lessee shall place a load upon any floor of the premises which exceeds
the load per square foot which such floor was designed to carry and which is
allowed by law. No Lessee shall mark, or drive nails, screw or drill into, the
partitions, woodwork or plaster or in any way deface such Premises or any part
thereof.

 

25. No Lessee shall install, maintain or operate upon the Premises any vending
machine without the written consent of Lessor.

 

26. There shall not be used in any space, or in the public areas of the
Building, either by any Lessee or others, any hand trucks except those equipped
with rubber tires and side guards or such other material-handling equipment as
Lessor may approve. No other vehicles of any kind shall be brought by any Lessee
into or kept in or about the Premises.

 

27. Each Lessee shall store all its trash and garbage within the interior of its
Premises. No material shall be placed in trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the city
without violation of any law or ordinance governing such disposal. All trash,
garbage and refuse disposal shall be made only through entryways and elevators
provided for such purposes and at such times as Lessor shall designate.

 

28. Canvassing, soliciting, distribution of handbills or any other written
material, and peddling in the Building are prohibited and each Lessee shall
cooperate to prevent the same. No Lessee shall make room-to-room solicitation of
business from other Lessees in the building.

 

29. Lessor shall have the right, exercisable without notice and without
liability to any Lessee, to change the name and address of the Building.

 

30. Lessor reserves the right to exclude or expel from the Building any person
who, in Lessor’s judgment, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the rules and regulations of the
Building.

 

31. Without the prior written consent of Lessor, Lessee shall not use the name
of the Building in connection with or in promoting or advertising the business
of Lessee except as Lessee’s address.

 

32. Lessee shall comply with all safety, fire protection and evacuation
procedures and regulations established by Lessor or any governmental agency.

 

33. Lessee assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

EXHIBIT B

PAGE 2 OF 3 PAGES



--------------------------------------------------------------------------------

34. The requirements of Lessees will be attended to only upon application at the
office of the Building Manager by an authorized individual. Employees of Lessor
shall not perform any work or do anything outside of their regular duties unless
under special instructions from Lessor, and no employees will admit any person
(Lessee or otherwise) to any office without specific instructions from Lessor.

 

35. Lessor may waive any one or more of these Rules and Regulations for the
benefit of any particular Lessee or Lessees, but no such waiver by Lessor shall
be construed as a waiver of such Rules and Regulations in favor of any other
Lessee or Lessees, nor prevent Lessor from thereafter enforcing any such Rules
and Regulations against any or all Lessees of the Building.

 

36. Lessor reserves the right to make other reasonable rules and regulations as
in its judgment may from time to time be needed for safety and security, for
care and cleanliness of the Building and for the preservation of good order
therein. Lessee agrees to abide by all such Rules and Regulations hereinabove
stated and any additional rules and regulations which are adopted.

 

37. Lessee shall use carpet protectors under all desk chairs.

 

38. Lessee agrees to keep balcony doors closed at all times, except during
ingress and egress.

 

39. Lessee shall be responsible for the observance of all of the foregoing Rules
and Regulations by Lessee’s employees, agents, clients, customers, invitees and
guests.

PARKING RULES

 

1. Parking areas shall be used only for parking by vehicles no longer than full
size, passenger automobiles herein called “Permitted Size Vehicles”. Vehicles
other than Permitted Size Vehicles are herein referred to as “Oversized
Vehicles”.

 

2. Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee’s employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Lessor for such activities.

 

3. Parking stickers or identification devices shall be the property of Lessor
and be returned to Lessor by the holder thereof upon termination of the holder’s
parking privileges. Lessee will pay such replacement charge as is reasonably
established by Lessor for the loss of such devices.

 

4. Lessor reserves the right to refuse the sale of monthly identification
devices to any person or entity that willfully refuses to comply with the
applicable rules, regulations, laws and /or agreements.

 

5. Lessor reserves the right to relocate all or a part of parking spaces from
floor to floor, within one floor, and/or to reasonably adjacent offsite
location(s), and to reasonably allocate them between compact and standard size
spaces, as long as the same complies with applicable laws, ordinances and
regulations.

 

6. Users of the parking areas will obey all posted signs and park only in the
areas designated for vehicle parking.

 

7. Unless otherwise instructed, every person using the parking area is required
to park and lock his own vehicle. Lessor will not be responsible for any damage
to vehicles, injury to person or loss of property, all of which risks are
assumed by the party using the parking area.

 

8. Validation, if established, will be permissible only by such method or
methods as Lessor and/or its licensee may establish at rates generally
applicable to visitor parking.

 

9. The maintenance, washing, waxing or cleaning of vehicles in the parking
structure or Common Areas is prohibited.

 

10. Lessee shall be responsible for seeing that all of its employees, agents and
invitees comply with the applicable parking rules, regulations, laws and
agreements.

 

11. Lessor reserves the right to modify these rules and/or adopt such other
reasonable and non-discriminatory rules and regulations as it may deem necessary
for the proper operation of the parking area.

 

12. Such parking use as is herein provided is intended merely as a license only
and no bailment is intended or shall be created hereby.

 

13. Lessor reserves the right to designate the use of the parking spaces on the
Premises.

 

14. Lessee or Lessee’s guests shall park between designated parking lines only,
and shall not occupy two parking spaces with one car. Vehicles in violation of
the above shall be subject to tow-away, at vehicle owner’s expense.

 

15. Vehicles parked on Premises overnight without prior written consent of the
Lessor shall be deemed abandoned and shall be subject to tow-away at vehicle
owner’s expense.

 

16. Lessee shall be responsible for the observance of all of the foregoing
Parking Rules by Lessee’s employees, agents, clients, customers, invitees and
guests.

 

Initials: /s/JE

/s/AH

FULL SERVICE - GROSS

EXHIBIT B

PAGE 3 OF 3 PAGES



--------------------------------------------------------------------------------

EXHIBIT C

WORK LETTER TO STANDARD OFFICE LEASE

Dated September 20, 2012

By and between Bayland Corporation and Inphi Corporation

The Premises shall be constructed in accordance with Lessor’s Standard
Improvements, as outlined in Exhibit “A” and Construction Bid from Gidel & Kocal
Construction, dated 08/14/12 and attached as Exhibit C-1.

1. Lessor’s Work. Lessor shall construct, at Lessor’s sole cost and estimate,
the improvements to the Premises in accordance with the plans and specifications
prepared by James Crawford, A.I.A., dated September 12, 2012, and described in
the floor plan attached as Exhibit A to this Lease (“Lessor’s Work”), and the
Gidel and Kocal Construction Co. Proposal dated August 14, 2012 attached hereto
as Exhibit C-1 (“Cost Estimate”), using building standard materials similar to
Suite 300. Lessor’s Work shall expressly include items 4 and 6 of the Cost
Estimate. Alternate items #1, #2, #3, #5, #7, #8, #9 and #10 of the Cost
Estimate shall be excluded from Lessor’s Work, and if constructed, at Lessee’s
sole option, shall be at Lessee’s sole cost and expense.

In addition, Lessor’s Work shall expressly include the following improvements:

 

  (a) All code compliance work and/or life safety work, whether or not it
involves the Premises or the Building common areas;

 

  (b) Installation of all equipment necessary to provide a minimum of (i) 5 tons
of dedicated air on a 24/7 basis to service the Tele/Network Room (#313), and
(ii) 12 tons of dedicated air to Lessee’s Engineering Lab (#308).

Meters will be placed on the HVAC system described in Paragraph 1(b) above and
shall be subject to Paragraph 11.2 of the Lease, provided that the cost of
installing such separate metering shall be borne by Lessor.

 

2. Completion.

 

  1.1 Lessor shall obtain a building permit to construct Lessor’s Work as soon
as possible.

 

  1.2 Lessor shall substantially complete the construction of Lessor’s Work as
soon as possible after the obtaining of necessary building permits. Lessor shall
cause Lessor’s Work to be constructed in a good and workmanlike manner and in
compliance with all Applicable Requirements.

 

  1.3 The term “substantial completion”, as used in this Work Letter, and
derivatives thereof, means that building department of the municipality having
jurisdiction of the Premises shall have made a final inspection of the
improvements and authorized a final release of restriction on the use of public
utilities in connection therewith and the same are in broom-clean condition, and
that that Lessor’s Work has been completed, except minor punch list items,
completion of which will not interfere with Lessee’s occupancy of the Premises.

 

  1.4 Lessor shall use its best efforts to substantially complete Lessor’s Work
on or before December 15, 2012.

 

  1.5 If Lessor shall be delayed at any time in the process of the construction
of Lessor’s Work or any portion thereof by extra work, changes in construction
ordered by Lessee, or by strikes, lockouts, fire, delay in transportation,
unavoidable casualties, rain or weather conditions, governmental procedures or
delay, or by any other cause beyond Lessor’s control, then the Commencement Date
established in paragraph 1.5 of the Lease shall be extended by the period of
such delay.

 

3. Term.

Upon substantial completion of Lessor’s Work, Lessor and Lessee shall execute an
amendment to the Lease setting forth the date of Tender of Possession as defined
in paragraph 3.2.1 of the Lease or of actual taking of possession, whichever
first occurs, as the Commencement Date of this Lease.

 

4. Work Done by Lessee.

Any work done by Lessee shall be done only with Lessor’s prior written consent
and in conformity with a valid building permit and all applicable rules,
regulations, laws and ordinances, and be done in a good and workmanlike manner
with good and sufficient materials. All work shall be done only by contractors
approved by Lessor.

 

5. Taking of Possession of Premises.

Lessor shall notify Lessee of the estimated substantial completion date at least
ten (10) days before said date, and Lessee shall thereafter have the right to
enter the Premises to commence construction of any Improvements Lessee is to
construct and to equip and fixturize the Premises.

 

6. Acceptance of Premises.

Lessee shall notify Lessor in writing of any items that Lessee deems incomplete
or incorrect in order for the Premises to be acceptable to Lessee within six
(6) months following Tender of Possession as set forth in paragraph 3.2.1 of the
Lease to which this Work Letter is attached, and all such items shall be
completed by Lessor at Lessor’s sole cost and expense. Lessee shall be deemed to
have accepted the Premises and approved construction if Lessee does not deliver
such a list to Lessor within such six (6) month-period.

 

Initials: /s/JE

/s/AH

 



--------------------------------------------------------------------------------

EXHIBIT C-1

 

 

Proposal

 

Gidel & Kocal Construction Co.      574 Division Street      PROPOSAL: 006828
            DATE: 08/14/12 Campbell, CA 95008-6906      SHtn: Bunker Hill 2953
#300 TI

(408) 370-0280 Fax (408) 370-0335

 

    

 

 

CLIENT: 171    PROJECT: 37034 Sleepy Hollow Management    Bunker Hill 2953 100
Century Center Court    2953 Bunker Hill Suite 210    Santa Clara, CA San Jose,
CA 95112   

 

Contractor agrees to furnish all equipment, materials, supplies, services and
labor in accordance with all applicable labor, building and Building Plans and
Specifications and to complete the following work:

General Notes:

 

1. Assumes all work to be done during normal working hours.

 

2. If required, permit and Recycling Program fees to be provided on a “cost pass
thru” basis plus a procurement fee.

 

3. Includes final janitorial.

 

4. Includes MEP plans, calculations, Title 24 documents and engineering.

 

5. Excludes corrections of any existing code or ADA violations, not specifically
listed.

 

6. Excludes special inspections, if required.

 

7. Excludes any testing, reporting or handling of hazardous materials.

 

8. Excludes Title 24 Duct Leakage testing and certification for HVAC systems.

 

9. Proposal is valid for 30 days.

 

10. Budget is based on the job walk with Dale Green and Jim Crawford on 7/3/12.

BASE BID:

 

GENERAL CONDITIONS

  

Permits & Plan Check

     7,500   

1. Allowance for permits.

  

Progressive Clean-up

     4,560   

Janitorial Service

     2,399   

1. Final janitorial.

  

Project Manager

     720   

Supervision

     6,240   

SITE WORK

  

 

 

 

Initials: /s/JE

/s/AH



--------------------------------------------------------------------------------

Proposal    Page 2 006828    08/14/12

 

    Soft Demolition

     20,580   

1. Removal of selected walls, doors, frames, millwork, ceilings tiles, flooring,
rack and libert unit.

  

2. Remove (2) door and frames to the coffee room, remove existing soffit and
wing walls in the conference room.

  

CONCRETE

       Saw Cuts/Coring      1,200   

METALS

       Misc. Metals      600   

1. Supports for the countertops in the restrooms.

  

DOORS/WINDOWS/GLASS

       Doors      18,696   

1. Furnish and install (2) sets of doubles doors, frames and hardware in the lab
and storage area.

  

2. Furnish and install (1) building standard double door, frame and hardware
with full lite glass at the entry.

  

3. Furnish and install (2) new single doors at the new restrooms and (1) into
the lab and (1) at the back hallway.

  

4. Relocate one existing door in storage room #316.

       Glazing      9,000   

1. Furnish and install new storefront glass at the new conference room to match
the style of conference room 302.

  

2. Furnish and install (2) new restroom mirrors.

  

FINISHES

       MtlFraming/Wallboard      19,380   

1. Construct new full height walls with insulation.

  

2. Construct new under grid columns at the entry door.

  

3. Construct new under grid walls with insulation.

  

4. Support hard lid ceiling in hallway at the rear of the space.

  

5. Patch wall scars throughout the entire suite after wall removal.

  

6. Patch and repair blank outlets throughout the space.

  

7. Fill in one window at the existing server room.

  

8. Fill in two doors at the coffee area, rebuild (2) wing walls and rebuild one
soffit above the pass through bar.

       Misc Wallboard      6,300        Acoustical Ceilings      47,747   

1. Patch and repair existing ceiling after walls have been removed and new walls
have been installed. Includes patching around hallway and the full height wall
at the entry.

  

2. Furnish and install new Armstrong Fire Rated Second Look II Ceiling Tile in
the expansion suite.

  

3. Includes safety wires for up to 20 new/relocated light fixtures.

  

4. Includes patching back the t-bar at the new soffit over the pass through bar.

  

***     Excludes seismic up-grade of the existing ceiling grid.

***     Excludes tenting light fixtures not already tented.



--------------------------------------------------------------------------------

Proposal    Page 3 006828    08/14/12

 

    Tile

     6,108   

1. Furnish and install 6x6 GRP 1 Dale tile for the wainscot, 2x2 Dale keystone
tile on the floor and 6x6 base in the new restrooms. Includes anti-fracture
membrane, thin-set and grout.

  

    Solid Surface

     3,600   

1. Furnish and install new ceasarstone countertops in the new restrooms. Color
TBD.

  

    Flooring

     56,918   

1. Furnish and install Designweave Tranquil Harmony carpet tile in the expansion
suite only.

  

2. Furnish and install Designweave (Color TBD) accent tile to enclose the
existing hallway carpet.

  

3. Furnish and install 4” Burke base to match the existing in suite #300.

  

4. Furnish and install Armstrong Standard Excelon VCT in the new break room
only.

  

***  Flooring for the lab is not included in the base bid. See alt.

  

    Paint

     14,597   

1. Paint the entire expansion suite (including doors/frames), all new walls and
any walls affected by construction. Includes touch-up paint in suite #300.

  

SPECIALTIES

  

    Bath Accessories

     3,044   

1. Furnish and install;

  

(2) B8226 Soap Dispensers

  

(2) B3944 recessed Paper Towel & Waste

  

(2 sets) Grab bars for the toilets and showers

  

(2) B2888 TP Dispensers

  

(2) B221 Seat Cover Dispensers

  

(2) B5181 Folding shower seats

  

(2) B6047/204-3/204-1 Shower curtain rod and hooks

  

(2) B76727 Double Robe Hooks

  

    Signage

     391   

1. Provide and install standard ADA signage for the new restrooms and path of
travel.

  

EQUIPMENT

  

    Appliances

     2,784   

1. Furnish and install (2) new ADA dishwashers in the break room and in the
coffee area.

  

FURNISHINGS

  

    Cabinetry

     47,987   

1. Furnish and install 11’ of standard laminate uppers, lowers and countertop
outside of office #326.

  

2. Furnish and install 16’ of standard laminate uppers, lowers and countertop in
the printer copy area.

  

3. Furnish and install 14’ of standard laminate lower cabinets and countertop in
conference rm. 359.

  

4. Furnish and install 10’ of standard laminate uppers, lowers and countertop in
coffee area.

  

5. Furnish and install 13’ of standard laminate uppers, lowers and countertop in
the new break room.

  

6. Furnish and install 19’ of standard laminate countertop for the “L” shaped
bar in the break room.

  

7. Includes an allowance of $9,000 to furnish and install 12’ new standard
laminate base cabinets, countertop and bar doors (sliding or folding) between
conference room 359 and coffee area 358.

  

***  Excludes mail slot in the printer, copy area.

  



--------------------------------------------------------------------------------

Proposal    Page 4 006828    08/14/12

 

PLUMBING/MECHANICAL        Plumbing      12,420   

1. Furnish and install (2) new ADA break room sinks and faucets for the break
area and coffee room, cap off one existing sink in the existing break room,
supply and install (2) fiberglass showers, (2) under counter mount sinks and
faucets, (2) ADA toilets and all rough plumbing.

       Fire Sprinklers   

1. Modify the existing fire sprinkler layout for the new wall layout. Includes
plans.

     5,460        Fire Extinguishers      312   

1. Relocate existing fire extinguishers as needed for the new wall layout.
Excludes new fire extinguishers and/or recharging the existing.

  

    Mechanical

     19,200   

1. Relocate t-stats as needed for the new wall layout.

  

2. Reduct existing zones to accommodate the new layout.

  

3. Relocate the existing supply and return registers to match the new layout.

  

4. Furnish and install new t-bar supply and return diffusers as necessary,
re-using the existing where possible.

  

5. Furnish and install new fire dampers and fire blanket for new diffusers only.

  

6. Furnish and install (2) smoke fire dampers for the new lobby.

  

7. Furnish and install (1) new re-heat VAV box dedicated to the new conference
room in the lobby.

  

8. Furnish and install new hot water piping for the new VAV box.

  

9. Furnish and install (1) new pneumatically thermostatic

  

10. Comfort air balance the entire suite

  

11. Includes plans.

  

ELECTRICAL

  

    Electrical

     52,030   

Allowance for;

  

1. Demolition, relocation and safe-off of electrical at wall to be removed.

  

2. Install new standard outlets dedicated outlets and data ring/strings.

  

3. Motion switches, GFCI outlets, lights and exhaust fan connection in the new
restrooms.

  

4. Relocate existing light fixtures for the new wall layout.

  

5. Hook up (2) fire smoke dampers in the new full height wall.

  

6. Providing power to new cubes in office area 321.

  

7. Includes plans.

  

    Security Wiring

     5,000   

1. Allowance to install security access controls to the elevators.

  

    Fire Protect. Wiring

     9,350   

1. Includes relocating devices for the new wall layout, plans, permit and
re-programing.

     

 

 

 

TOTAL BASE BID:

   $ 384,123   

ALTERNATES:

  



--------------------------------------------------------------------------------

Proposal    Page 5 006828    08/14/12

 

ALTERNATES:

  

001 Lab Electrical, HVAC, ESD

     52,789   

1. Includes re-ducting the existing 10 ton unit to the new server room.

  

2. 36 dedicated fourplexes, 2 30 amp 250 volt receptacles, 4 power poles,
grounding system, panel relocation, wiremold raceway on the work benches and (1)
Emon Demon on the lab panel.

  

3. Furnish and install ESD “Flexco” 12x12 titles in the new lab. Color TBD.

     

 

 

 

TOTAL ALTERNATE 001:

   $ 52,789   

002 Remove (6) Offices

     13,296   

1. Removed (6) selected offices. Includes wall demo, ceiling and flooring patch,
re-switching lighting, wall patch and paint, electrical safe-off, and relocation
of HVAC grilles and t-stats.

     

 

 

 

TOTAL ALTERNATE 002:

   $ 13,296   

003 Larger Windows – (8) Offices

     10,560   

1. Install 6’x9’ sidelites on (8) existing private offices. Includes demo,
wrapping the opening in sheetrock and installing sash metal frames with 1/4”
glass.

     

 

 

 

TOTAL ALTERNATE 003:

   $ 10,560   

004 Check Out (E) VAV Boxes

     275   

1. Check out existing VAV boxes with repair letter to follow. Price per unit/29
VAV boxes.

     

 

 

 

TOTAL ALTERNATE 004:

   $ 275   

005(2) Lab Windows

     1,704   

1. Furnish and install (2) 4’x6’ windows in one lab wall. Windows to be set in
clear aluminum frame.

     

 

 

 

TOTAL ALTERNATE 005:

   $ 1,704   

006 Tent Existing Light Fixtures

     14,565   

1. Existing light fixtures in the expansion suite are not curently tented. This
is an add to tent the exiating lights if needed.

     

 

 

 

TOTAL ALTERNATE 006:

   $ 14,565   

007 Clean Dry Air

     17,214   

1. Furnish and install (1) 80 gallon, oilless, 10.6 SCFM, 100 PSI Powerex air
compressor, (1) Hankison Dyer and all associated parts, material and labor to
supply and install a CDA system to the new lab area. Includes (5) CDA outlets
within the lab area. Compressor and dryer must be located with 100’ of the lab
or the price will increase.

     

 

 

 

TOTAL ALTERNATE 007:

   $ 17,214   

008 Extra CDA Drops

     400   

1. Cost per until to add more CDA drops in the lab.

     

 

 

 

TOTAL ALTERNATE 008:

   $ 400   

009 Standard Floor Core/Outlet

     2,040   

1. Cost per unit to supply and install (1) standard poke-thru style electrical
monument. Includes floor core.

  

***  This price is only good if we do the work along with the other
construction.

  



--------------------------------------------------------------------------------

Proposal    Page 6 006828    08/14/12

 

009 Standard Floor Core/Outlet

     2,040   

1. Cost per unit to supply and install (1) standard poke-thru style electrical
monument. Includes floor core.

  

*** This price is only good if we do the work along with the other construction.

     

 

 

 

TOTAL ALTERNATE 009:

   $ 2,040   

010 AV Style Floor Core/Outlet

     2,640   

1. Cost per unit to supply and install (1) AV style poke-thru electrical
monument. Includes floor core.

  

*** This price is only good if we do the work along with the other construction.

     

 

 

 

TOTAL ALTERNATE 010:

   $ 2,640   

 

Signed:  

 

Dated:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT “D”

Furniture Inventory

Fifty-one (51) Teknion TOS Cubes

Description

8x8

2 Straight Surfaces

1 Corner Surface

Open Shelf

Flipper Weight

2 Pedestals

One (1) reception station

Five (5) Power Poles

Six (6) Base feeds

Fifty-one (51) Cool-Mesh Chairs - Black

 

Initials: /s/JE

/s/AH



--------------------------------------------------------------------------------

Exhibit E

SIGNIFICANT CLEANING SERVICES

JANITORIAL SPECIFICATIONS

OFFICES

 

A. FIVE DAYS PER WEEK:

1. Hand dust all ledges and flat surfaces within reach.

2. Gather all waste paper, replace plastic liners as needed and place for
disposal.

3. Properly arrange all furniture.

4. Vacuum all carpeted areas and spot clean as needed.

5. Keep janitors closets neat and clean at all times.

6. Sweep and mop tile floors.

7. Empty Recycle containers as needed.

 

B. WEEKLY

1. Hand dust and/or damp wipe and/or wash counters, file cabinets, desks,
telephones, chairs, tables and other office furniture.

2. Remove fingerprints and marks from woodwork, walls, doors, partitions and
partition glass.

3. Clean Dry Erase chalkboards, providing they are erased, and clean trays as
needed.

LOBBIES AND COMMON HALLWAYS

 

A. FIVE DAYS PER WEEK:

1. Clean lobby glass of smudges and prints.

2. Spot clean walls and woodwork.

3. Vacuum clean all carpets. Spot clean as needed.

4. Clean and polish drinking water fountains.

5. Dust and wet mop tile floors.

 

Initials: /s/JE

/s/AH

Page 1 of 4



--------------------------------------------------------------------------------

6. Clean entranceways and entrance mat.

 

B. WEEKLY PROJECTS:

1. Dust and clean all ledges and flat surfaces.

2. Dust and clean interior window frames.

3. Wash entry door glass.

 

C. MONTHLY PROJECTS:

1. Reapply finish on all tiles.

2. High speed buff tile floors after application of finish restorer.

 

D. QUARTERLY PROJECTS:

1. Clean vents, baseboards and trash receptacles.

2. Dust and clean ceiling exhaust fan registers

3. Dust and vacuum draperies and/or venetian blinds.

 

E. SEMI-ANNUAL PROJECTS:

1. Clean ceiling light panels.

2. Strip, reseal and refinish tile floors.

RESTROOMS

 

A. FIVE DAYS PER WEEK:

1. Empty and clean waste receptacles.

2. Replaced liners on all waste receptacles as needed.

3. Clean mirrors, fixtures and dispensers.

4. Clean and polish metal dispensers and fixtures.

5. Spot clean walls and partitions.

6. Clean and sanitize sinks, urinals and commodes.

7. Restock all dispensers.

8. Wet mop with approved deodorizing solution.

9. Clean all shower stalls. (I added as its own line item as it seemed odd to me
to place it as an add-on to Wet Mopping in #8)

 

Page 2 of 4



--------------------------------------------------------------------------------

STANDARD OFFICE LEASE - GROSS

INDEX

 

     PARAGRAPH    PAGE

BASIC LEASE PROVISIONS

     1    1

PREMISES, PARKING AND COMMON AREAS

     2    1

TERM

     3    1

RENT

     4    2

SECURITY DEPOSIT

     5    3

USE

     6    3

MAINTENANCE, REPAIRS, ALTERATIONS AND COMMON AREA SERVICES

     7    3

INSURANCE; INDEMNITY

     8    4

DAMAGE OR DESTRUCTION

     9    4

REAL PROPERTY TAXES

   10    5

UTILITIES

   11    5

ASSIGNMENT AND SUBLETTING

   12    6

DEFAULT; REMEDIES

   13    6

CONDEMNATION

   14    7

BROKER’S FEES

   15    7

ESTOPPEL CERTIFICATE

   16    7

LESSOR’S LIABILITY

   17    8

SEVERABILITY

   18    8

INTEREST ON PAST DUE OBLIGATIONS

   19    8

TIME OF ESSENCE

   20    8

ADDITIONAL RENT

   21    8

INCORPORATION OF PRIOR AGREEMENTS; AMENDMENTS

   22    8

NOTICES

   23    8

WAIVERS

   24    8

RECORDING

   25    8

HOLDING OVER

   26    8

CUMULATIVE REMEDIES

   27    8

COVENANTS AND CONDITIONS

   28    8

BINDING EFFECT; CHOICE OF LAW

   29    8

SUBORDINATION

   30    8

ATTORNEY’S FEE

   31    8

LESSOR’S ACCESS

   32    8

AUCTIONS

   33    8

SIGNS

   34    9

MERGER

   35    9

CONSENTS

   36    9

GUARANTOR

   37    9

QUIET POSSESSION

   38    9

OPTIONS

   39    9

SECURITY MEASURES - LESSOR’S RESERVATIONS

   40    9

EASEMENTS

   41    9

PERFORMANCE UNDER PROTEST

   42    9

AUTHORITY

   43    10  

CONFLICT

   44    10  

NO OFFER

   45    10  

LENDER MODIFICATION

   46    10  

MULTIPLE PARTIES

   47    10  

WORK LETTER

   48    10  

ATTACHMENTS

   49    10  